--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT is made effective as of the 19th day of January, 2004

AMONG:

JAMES BRISCOE

(“Briscoe")

OF THE FIRST PART

AND:

PAUL MATYSEK

(“Matysek")

OF THE SECOND PART

AND:

ALASKA STAR MINERALS LLC
an Arizona Limited Liability Company

(“Alaska Star Minerals")

OF THE THIRD PART

AND:

LIBERTY STAR GOLD CORP.,
a Nevada corporation

(“Liberty Star Nevada")

OF THE FOURTH PART

AND:

TITANIUM INTELLIGENCE, INC.,
a Nevada corporation

(“Titanium")

OF THE FIFTH PART

AND:

LIBERTY STAR ACQUISITION CORP.,
a Nevada corporation

(“Titanium Sub")

OF THE SIXTH PART

WHEREAS:

A.     Briscoe and Matysek (together, the “Principal Shareholders”) are the
beneficial owners of Alaska Star Minerals. Alaska Star Minerals is the sole
shareholder of Liberty Star Nevada;

B.     The Boards of Directors of each of Titanium, Titanium Sub and Liberty
Star Nevada deem it desirable and in the best interests of their respective
shareholders that Liberty Star Nevada be merged with and into Titanium Sub with
Titanium Sub as the surviving corporation (the “Merger”) on the terms and
subject to the conditions of this Agreement;

Page 1 of 16

--------------------------------------------------------------------------------

C.     The Boards of Directors of each of Titanium, Titanium Sub and Liberty
Star Nevada have approved and adopted this Agreement;

D.     Titanium Sub is a wholly-owned subsidiary of Titanium and Titanium Sub
joins in the execution of this Agreement in order to provide certain
representations, warranties and covenants to Liberty Star Nevada;

E.     Titanium, as the sole shareholder of Titanium Sub, has approved the
Merger;

F.     Alaska Star Minerals, as the sole shareholder of Liberty Star Nevada, has
approved the Merger; and

G.     The Principal Shareholders are the beneficial owners of Alaska Star
Minerals and join in the execution of this Agreement in order to provide certain
representations, warranties and covenants to Titanium and Titanium Sub.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and of the sum of $10.00 paid by Titanium to each of
the Principal Shareholders, Alaska Star Minerals and to Liberty Star Nevada, the
receipt of which is hereby acknowledged, the parties hereto agree each with the
other as follows:

ARTICLE 1.
DEFINITIONS

1.1 Definitions. The following terms have the respective meanings specified in
this Article, unless the context indicates otherwise.         (a)
"Agreement" shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in the Agreement, and all amendments and
supplements, if any, to this Agreement;
        (b)
"Alaska Star Mineral Claims" shall mean mineral claims located in the State of
Alaska registered in the name of Big Chunk and described in Schedule A to this
Agreement;
        (c) "Big Chunk" shall mean Big Chunk Corp., an Alaska corporation;      
  (d) "Exchange Act" shall mean the United States Securities Exchange Act of
1934, as amended;         (e) "GAAP" shall mean United States generally accepted
accounting principles applied in a manner consistent with prior periods;        
(f) "SEC" shall mean the Securities and Exchange Commission;         (g)
"Securities Act" shall mean the United States Securities Act of 1933, as
amended; and       1.2

Schedules. The following schedules are attached to and form part of this
Agreement:

Schedule A – Description of the Alaska Star Mineral Claims
Schedule B – Articles of Merger

      1.3 Currency. All dollar amounts referred to in this Agreement are in
United States funds, unless expressly stated otherwise.

Page 2 of 16

--------------------------------------------------------------------------------

ARTICLE 2.
THE MERGER

2.1
The Merger. At the Effective Time (as defined in Section 2.3 below), Liberty
Star Nevada will be merged with and into Titanium Sub in accordance with this
Agreement, the Articles of Merger substantially in the form of Schedule B
attached to this Agreement (the “Articles of Merger”), and the applicable
provisions of Chapter 92A of the Nevada Revised Statutes (the “Nevada Law”).
Following the Merger, Titanium Sub will continue as the surviving corporation
(the “Surviving Corporation”) and the separate existence of Liberty Star Nevada
will cease, except insofar as it may be continued by Nevada Law.
      2.2
Closing. As soon as practicable following the satisfaction or waiver of the
conditions set forth in Section 6 of this Agreement, and provided that this
Agreement has not been terminated pursuant to Section 9, the parties to this
Agreement will hold a closing (the “Closing”) for the purpose of confirming the
consummation of the Merger at a time and date mutually agreed upon by the
parties. Unless otherwise agreed by the parties, the Closing will take place at
the offices of the lawyers for Titanium or at such other location as agreed to
by the parties. The date on which the Closing actually occurs is referred to as
the “Closing Date.” At the Closing, the parties will execute and exchange all
documents, certificates and instruments contemplated by this Agreement. The
parties agree to use commercially reasonable efforts and all due diligence to
cause the Closing to be consummated on or before January 29, 2004 unless such
date is extended by the mutual agreement of the parties.
      2.3
Effective Time of the Merger. The Merger will be effective at the time (the
“Effective Time”) of the filing of the Articles of Merger with the Secretary of
State of the State of Nevada, which Articles of Merger will be filed as soon as
practicable on or after the Closing Date.
      2.4
Effect of the Merger. The Merger will have the effect set forth in Section
92A.250 of Nevada Law. Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time all the property, rights, privileges,
powers and franchises of Titanium Sub and Liberty Star Nevada will vest in the
Surviving Corporation without further act or deed, and all debts, liabilities
and duties of Titanium Sub and Liberty Star Nevada will become the debts,
liabilities and duties of the Surviving Corporation. As a result or the Merger,
the Surviving Corporation will be the wholly-owned subsidiary of Titanium.
      2.5 Certificate of Incorporation; Bylaws.         (a)
The certificate of incorporation of Titanium Sub as in effect immediately prior
to the Effective Time will continue unchanged, except to the extent amended by
the Articles of Merger, and will be the certificate of incorporation of the
Surviving Corporation until thereafter amended in accordance with the terms
thereof and in accordance with applicable law. The Articles of Merger will
effect a name change of the Surviving Corporation to “Liberty Star Gold Corp.”
        (b)
At the Effective Time, the by-laws of Titanium Sub, as in effect immediately
prior to the Effective Time, will be the by-laws of the Surviving Corporation
until thereafter amended in accordance with the terms thereof and in accordance
with applicable law.
      2.6
Directors and Officers. The directors and officers of the Surviving Corporation
after the Effective Time will be the following persons: Gary Musil, James
Briscoe and Jon Young. Titanium, as the sole shareholder of Titanium Sub, by
approving the Merger has approved these individuals as the directors of the
Surviving Corporation and will take any further action in order to ensure the
proper appointment of such directors to the board of directors of the Surviving
Corporation.
      2.7
Taking of Necessary Action. If after the Effective Time any further action is
necessary to carry out the purposes of this Agreement or to vest the Surviving
Corporation with full title to all assets, rights, approvals, immunities and
franchises of either Titanium Sub or Liberty Star Nevada, the officers and

Page 3 of 16

--------------------------------------------------------------------------------


 
directors, or the former officers and directors, as the case may be, of
Titanium, Titanium Sub and Liberty Star Nevada and the Surviving Corporation
will take all such necessary action.
    2.8

Merger Consideration. Each share of Liberty Star Nevada common stock, par value
$0.001 per share (“Liberty Star Nevada Common Stock”) issued and outstanding
immediately prior to the Effective Time will, by virtue of the Merger and
without any action on the part of the holder thereof, be converted into 8.75
shares of Titanium Common Stock (as defined in Section 5.3) such that an
aggregate of 17,500,000 shares of Titanium Common Stock will have been issued to
Alaska Star Minerals upon completion of the Merger. All certificates
representing the shares of Titanium Common Stock issued on effectiveness of the
Merger will be endorsed with the following legend pursuant to the Securities Act
in order to reflect that the fact that the shares of Titanium Common Stock will
be issued to Alaska Star Minerals, as the sole shareholder of Liberty Star
Nevada, pursuant to exemptions or safe harbours from the registration
requirements of the Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
OF THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.”

    2.9
No Further Ownership Rights in Liberty Star Nevada Common Stock. The promise to
exchange the Liberty Star Nevada Common Stock for shares of Titanium Common
Stock in accordance with the terms of this Agreement will be deemed to have been
given in full satisfaction of all rights pertaining to the Liberty Star Nevada
Common Stock, and there will be no further registration of transfers on the
stock transfer books of Liberty Star Nevada of the shares of Liberty Star Nevada
Common Stock that were outstanding immediately prior to the Effective Time. From
and after the Effective Time, the holders of Liberty Star Nevada Common Stock
outstanding immediately prior to the Effective Time will cease to have any
rights with respect to such Liberty Star Nevada Common Stock, except as
otherwise provided in this Agreement or by law.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF LIBERTY STAR NEVADA AND
THE PRINCIPAL SHAREHOLDERS

Liberty Star Nevada and the Principal Shareholders each jointly and severally
represent and warrant to Titanium, and acknowledge that Titanium are relying
upon such representations and warranties, in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of Titanium, as follows:

3.1
Organization and Good Standing. Each of Liberty Star Nevada and Big Chunk is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction and has all requisite corporate power and authority to own,
lease and to carry on its business as now being conducted. Each of Liberty Star
Nevada and Big Chunk is duly qualified to do business and is in good standing as
a foreign corporation in each of the jurisdictions in which it owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of Liberty Star Nevada or Big Chunk taken as a whole.
    3.2
Authority. Liberty Star Nevada has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement (collectively, the “Liberty Star Nevada Merger Documents”) to be
signed by Liberty Star Nevada and to perform its obligations thereunder and to
consummate the Merger contemplated thereby. The execution and delivery of each
of the Liberty Star Nevada Merger Documents by Liberty Star Nevada and the
consummation of the Merger contemplated thereby have been duly authorized by its
Board of Directors and by Alaska Star Minerals, as sole shareholder. No other
corporate or shareholder proceedings on the part of Liberty Star

Page 4 of 16

--------------------------------------------------------------------------------


 
Nevada is necessary to authorize such documents or to consummate the Merger
contemplated thereby. This Agreement has been, and the other Liberty Star Nevada
Merger Documents when executed and delivered by Liberty Star Nevada as
contemplated by this Agreement will be, duly executed and delivered by Liberty
Star Nevada and this Agreement is, and the other Liberty Star Nevada Merger
Documents when executed and delivered by Liberty Star Nevada as contemplated
hereby will be, the valid and binding obligation of Liberty Star Nevada
enforceable in accordance with their respective terms, except (1) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally, (2) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (3) as limited by public policy.
    3.3
Capitalization of Liberty Star Nevada. The entire authorized capital stock and
other equity securities of Liberty Star Nevada consists of 25,000,000 shares of
Liberty Star Nevada Common Stock, par value of $0.001 per share (the “Liberty
Star Nevada Common Stock”). There are 2,000,000 shares of Liberty Star Nevada
Common Stock issued and outstanding as of the date of this Agreement, all of
which are owned by Alaska Star Minerals. There are no outstanding options,
warrants, subscriptions, conversion rights, or other rights, agreements, or
commitments obligating Liberty Star Nevada to issue any additional shares of
Liberty Star Nevada Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Liberty Star Nevada any shares of Liberty Star Nevada Common Stock.
    3.4
Big Chunk. Liberty Star Nevada does not have any subsidiaries other than Big
Chunk. Liberty Star Nevada is the owner of all of the issued and outstanding
shares of Big Chunk. There are no outstanding options, warrants, subscriptions,
conversion rights, or other rights, agreements, or commitments obligating
Liberty Star Nevada to issue any additional shares of Big Chunk common stock, or
any other securities convertible into, exchangeable for, or evidencing the right
to subscribe for or acquire from Big Chunk any shares of Big Chunk common stock.
    3.5
Actions and Proceedings. There is no claim, charge, arbitration, grievance,
action, suit, investigation or proceeding by or before any court, arbiter,
administrative agency or other governmental authority now pending or, to the
best knowledge of Liberty Star Nevada or the Principal Shareholders, threatened
against Liberty Star Nevada or Big Chunk or which involves any of the business,
or the properties or assets of Liberty Star or Big Chunk.
    3.6
Compliance. Each of Liberty Star Nevada and Big Chunk has operated in material
compliance with all laws, rules, statutes, ordinances, orders and regulations
applicable to its business. Neither Liberty Star Nevada nor Big Chunk has
received any notice of any violation thereof, nor is Liberty Star Nevada or Big
Chunk aware of any valid basis therefore.
    3.7
Alaska Star Mineral Claims. Big Chunk is the legal and beneficial owner of the
Alaska Star Mineral Claims free and clear of all liens, charges, encumbrances
and security interests. The Alaska Star Mineral Claims have been recorded in
accordance with the laws of the State of Alaska and are in good standing in all
respects with the State of Alaska. All required maintenance claim payments have
been made with respect to the Alaska Star Mineral Claims. No taxes or other
amounts are due or payable with respect to the Alaska Star Mineral Claims.
Neither Big Chunk nor Liberty Star Nevada have done anything to encumber or
prejudice the Alaska Star Mineral Claims. Neither Big Chunk nor Liberty Star
Nevada has entered into any agreement regarding any sale, lease, assignment or
option of the Alaska Star Mineral Claims.
    3.8
Financial Representations. Neither Liberty Star Gold nor Big Chunk has aggregate
liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise, in excess of $10,000. For purposes of this
Agreement, the term “liabilities” includes, any direct or indirect indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, asserted
choate or inchoate, liquidated or unliquidated, secured or unsecured.

Page 5 of 16

--------------------------------------------------------------------------------


3.9 Tax Matters. Each of Liberty Star Nevada and Big Chunk have paid all taxes
of any nature required to be paid and have timely filed all tax returns which
are required to be filed.     3.10 Absence of Changes. Other than in connection
with the acquisition of the Alaska Star Mineral Claims and this Agreement,
neither Liberty Star Nevada nor Big Chunk has:


  (a) incurred any liabilities;   (b) sold, encumbered, assigned or transferred
any of its assets;   (c) created, incurred, assumed or guaranteed any
indebtedness for money borrowed, or mortgaged, pledged or subjected any of the
assets or properties of Liberty Star Nevada or Big Chunk to any mortgage, lien,
pledge, security interest, conditional sales contract or other encumbrance of
any nature whatsoever;   (d) declared, set aside or paid any dividend; or   (e)
entered into any agreement or contract; or   (f) agreed, whether in writing or
orally, to do any of the foregoing.


3.11 Employees and Consultants. Neither Liberty Star Nevada nor Big Chunk has
any employees or consultants.     3.12 Real Property. Other than the Alaska Star
Mineral Claims, neither Liberty Star Nevada or Big Chunk owns or leases any real
property.     3.13
Material Contracts and Transactions. Other than this Agreement and agreements
entered into for the acquisition of the Alaska Star Mineral Claims, neither
Liberty Star Nevada nor Big Chunk is a party to any contracts, agreements,
licenses, permits, arrangements, commitments, instruments, understandings or
contracts, whether written or oral, express or implied, contingent, fixed or
otherwise.
    3.14
Certain Transactions. Neither Liberty Star Nevada nor Big Chunk has entered into
any agreement with either of the Principal Shareholders or Alaska Star Minerals
or any entity controlled by any of such persons.
    3.15
No Brokers. Liberty Star Nevada has not incurred any obligation or liability to
any party for any brokerage fees, agent's commissions, or finder's fees in
connection with the Merger contemplated by this Agreement for which Titanium
would be responsible.
    3.16
Minute Books. The minute books of Liberty Star Nevada and Big Chunk contain a
complete summary of all meetings of directors and shareholders since the time of
incorporation of such entity and reflect all transactions referred to in such
minutes accurately in all material respects.
    3.17
Completeness of Disclosure. No representation or warranty by Liberty Star Nevada
in this Agreement nor any certificate, schedule, statement, document or
instrument furnished or to be furnished to Titanium pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not materially misleading.

Page 6 of 16

--------------------------------------------------------------------------------

ARTICLE 4.
COVENANTS, REPRESENTATIONS AND WARRANTIES
OF ALASKA STAR MINERALS AND THE PRINCIPAL SHAREHOLDERS

Alaska Star Minerals and the Principal Shareholders jointly and severally
covenant with and represent and warrant to Titanium as follows, and acknowledge
that Titanium is relying upon such covenants, representations and warranties in
connection with the completion of the Merger, as follows:

4.1
Alaska Star Minerals is the legal and beneficial owner of all of the issued and
outstanding shares of Liberty Star Nevada Common Stock.
    4.2
No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from Alaska Star Minerals of any of Liberty
Star Nevada Shares.
    4.3 This Agreement has been duly authorized, validly executed and delivered
by Alaska Star Minerals.     4.4 Alaska Star Minerals will vote all shares
legally and beneficially owned by Alaska Star Minerals in favour of the Merger.
    4.5
Alaska Star Minerals and the Principal Shareholders are investors in securities
of companies in the development stage and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters such that it is capable of
evaluating the merits and risks of the investment in the Titanium Common Stock.
    4.6
Alaska Star Minerals believes it has received all the information it considers
necessary or appropriate for deciding whether to execute this Agreement,
including a copy of the Titanium SEC Documents. Alaska Star Minerals further
represents that it has had an opportunity to ask questions and receive answers
from Titanium regarding the terms and conditions of the Merger and the business,
properties, prospects and financial condition of Titanium. Alaska Star Minerals
has had full opportunity to discuss this information with Alaska Star Minerals’
legal and financial advisers prior to execution of this Agreement.
    4.7
Alaska Star Minerals acknowledges that the Merger has not been reviewed by the
SEC and that the shares of Titanium Common Stock will be issued pursuant to an
exemption from registration under the Securities Act.
    4.8
Alaska Star Minerals understands that the shares of Titanium Common Stock it
will be issued will be characterized as "restricted securities" under the
federal securities laws inasmuch as they are being acquired in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, Alaska Star Minerals
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
    4.9
The Titanium Common Stock will be acquired by Alaska Star Minerals for
investment for Alaska Star Minerals' own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that
Alaska Star Minerals has no present intention of selling, granting any
participation in, or otherwise distributing the same. Alaska Star Minerals does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the share of Titanium Common Stock to be issued on
Closing.

Page 7 of 16

--------------------------------------------------------------------------------

ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF
TITANIUM

Titanium and Titanium Sub jointly and severally represent and warrant to Liberty
Star Nevada, Alaska Star Minerals and the Principal Shareholders and acknowledge
that Liberty Star Nevada, Alaska Star Minerals and the Principal Shareholders
are relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Liberty Star Nevada, as follows:

5.1
Organization and Good Standing. Titanium and Titanium Sub are each duly
organized, validly existing and in good standing under the laws of Nevada and
have all requisite corporate power and authority to own, lease and to carry on
its respective businesses as now being conducted. Titanium is duly qualified to
do business and is in good standing as foreign corporations in each of the
jurisdictions in which it owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the businesses, operations, or financial condition of
Titanium. Titanium Sub has not carried on any business or acquired any assets or
incurred any liabilities since its incorporation, other than by reason of
execution of this Agreement.
    5.2
Authority. Titanium and Titanium Sub have all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Titanium Merger Documents”)
to be signed by Titanium and Titanium Sub and to perform their obligations
thereunder and to consummate the Merger contemplated thereby. The execution and
delivery of each of the Titanium Merger Documents by Titanium and Titanium Sub
and the consummation by Titanium and Titanium Sub of the Merger contemplated
thereby have been duly authorized by their respective Board of Directors and no
other corporate or shareholder proceedings on the part of Titanium or Titanium
Sub are necessary to authorize such documents or to consummate the Merger
contemplated thereby. This Agreement has been, and the other Titanium Merger
Documents when executed and delivered by Titanium and Titanium Sub as
contemplated by this Agreement will be, duly executed and delivered by Titanium
and Titanium Sub and this Agreement is, and the other Titanium Merger Documents
when executed and delivered by Titanium and Titanium Sub, as contemplated hereby
will be, the valid and binding obligations of Titanium and Titanium Sub
enforceable in accordance with their respective terms, except (1) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally, (2) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (3) as limited by public policy.
    5.3
Capitalization of Titanium. The entire authorized capital stock and other equity
securities of Titanium (“Titanium Stock”) consists of 200,000,000 shares of
common stock, par value $0.001 (“Titanium Common Stock”). There are 20,000,000
shares of Titanium common stock and no shares of Titanium Preferred Stock issued
and outstanding as of the date of this Agreement. There are no outstanding
options, warrants, subscriptions, phantom shares, conversion rights, or other
rights, agreements, or commitments obligating Titanium to issue any additional
shares of Titanium Stock, or any other securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire from Titanium any
shares of Titanium Stock.
    5.4
Capitalization of Titanium Sub. The entire authorized capital stock and other
equity securities of Titanium Sub (“Titanium Sub Stock”) consists of 25,000,000
shares of common stock, par value $0.001 (“Titanium Sub Common Stock”). There
are 1,000 shares of Titanium Sub common stock and no shares of Titanium Sub
Preferred Stock issued and outstanding as of the date of this Agreement. There
are no outstanding options, warrants, subscriptions, phantom shares, conversion
rights, or other rights, agreements, or commitments obligating Titanium Sub to
issue any additional shares of Titanium Sub Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Titanium any shares of Titanium Sub Stock.

Page 8 of 16

--------------------------------------------------------------------------------


5.5
Validity of Titanium Common Stock Issuable upon the Merger. The shares of
Titanium Common Stock to be issued to Alaska Star Minerals upon consummation of
the Merger in accordance with this Agreement will, upon issuance, have been duly
and validly authorized and, when so issued in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and non-assessable.
    5.6
Actions and Proceedings. There is no claim, charge, arbitration, grievance,
action, suit, investigation or proceeding by or before any court, arbiter,
administrative agency or other governmental authority now pending or, to the
best knowledge of Titanium or Titanium Sub, threatened against Titanium or
Titanium Sub which involves any of the business, or the properties or assets of
Titanium or Titanium Sub that, if adversely resolved or determined, would have a
material adverse effect on the business, operations, assets, properties,
prospects or conditions of Titanium or Titanium Sub taken as a whole. There is
no reasonable basis for any claim or action that, based upon the likelihood of
its being asserted and its success if asserted, would have such a material
adverse effect.
    5.7
SEC Filings. Titanium has furnished or made available to Liberty Star Nevada and
the Principal Shareholders a true and complete copy of each report, schedule,
registration statement and proxy statement filed by Titanium with the SEC since
the inception of Titanium (as such documents have since the time of their filing
been amended, the "Titanium SEC Documents"). Titanium has timely filed with the
SEC all documents required to have been filed pursuant to the Securities Act and
the Exchange Act. As of their respective dates, Titanium SEC Documents complied
in all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Titanium SEC Documents, and none of Titanium SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
    5.8
Absence of Certain Changes or Events. Except as and to the extent disclosed in
the Titanium SEC Documents and as contemplated by this Agreement, there has not
been any material adverse effect to the business, operations or financial
conditions of Titanium.
    5.9
No Outstanding Agreements. No person, firm or corporation has any agreement or
option or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement or option for the purchase from Titanium of any
of the Titanium Sub Stock.
    5.10
Financial Representations. Titanium Sub does not have aggregate liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, in excess of $10,000.

ARTICLE 6.
CLOSING CONDITIONS

6.1
Conditions Precedent to Closing by Titanium and Titanium Sub. The obligations of
Titanium and Titanium Sub to consummate the Merger is subject to the
satisfaction of the conditions set forth below, unless any such condition is
waived Titanium and Titanium Sub at the Closing. The Closing of the Merger
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions of closing are for the benefit of Titanium and
Titanium Sub and may be waived by Titanium and Titanium Sub in their discretion.
        (a)
Representations and Warranties. The representations and warranties of Liberty
Star Nevada, Alaska Star Minerals and the Principal Shareholders set forth in
this Agreement will be true, correct and complete in all respects as of the
Closing Date, as though made on and as of the Closing Date and Liberty Star
Nevada, Alaska Star Minerals and the Principal Shareholders will have delivered
to Titanium a certificate dated as of the Closing Date, to the effect that the
representations and warranties made by Liberty Star Nevada, Alaska Star Minerals
and the Principal Shareholders in this Agreement are true and correct.

Page 9 of 16

--------------------------------------------------------------------------------


  (b)
Performance. All of the covenants and obligations that Liberty Star Nevada,
Alaska Star Minerals and the Principal Shareholders are required to perform or
to comply with pursuant to this Agreement at or prior to the Closing must have
been performed and complied with in all material respects.
        (c)
Merger Documents. This Agreement and all other Liberty Star Nevada Merger
Documents necessary or reasonably required to consummate the Merger, all in form
and substance reasonably satisfactory to Titanium, will have been executed and
delivered to Titanium.
       6.2
Conditions Precedent to Closing by Liberty Star Nevada. The obligation of
Liberty Star Nevada to consummate the Merger is subject to the satisfaction of
the conditions set forth below, unless such condition is waived by Liberty Star
Nevada at the Closing. The Closing of the Merger will be deemed to mean a waiver
of all conditions to Closing. These conditions precedent are for the benefit of
Liberty Star Nevada and may be waived by Liberty Star Nevada in its discretion.


  (a)
Representations and Warranties. The representations and warranties of Titanium
and Titanium Sub set forth in this Agreement will be true, correct and complete
in all respects as of the Closing Date, as though made on and as of the Closing
Date and Titanium and Titanium Sub will have delivered to Liberty Star Nevada a
certificate dated the Closing Date, to the effect that the representations and
warranties made by Titanium and Titanium Sub in this Agreement are true and
correct.
        (b)
Performance. All of the covenants and obligations that Titanium and Titanium Sub
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects. Titanium and Titanium Sub must have delivered each of the documents
required to be delivered by them pursuant to this Agreement.
        (c)
Merger Documents. This Agreement and all Titanium Merger Documents, all in form
and substance reasonably satisfactory to Liberty Star Nevada, will have been
executed and delivered by Titanium and Titanium Sub, as applicable.
        (d)
Resignations. Titanium will have received and delivered to Liberty Star Nevada
the undated written resignation of Chen (Jason) Wu and Paulo Martins as
directors of Titanium.
        (e)
Change in Directors. Titanium will have delivered to Liberty Star Nevada will a
signed resolution of the directors appointing James Briscoe and Jon Young to the
board of Titanium, such that the board of directors of Titanium will consist of
Gary Musil, James Briscoe and Jon Young on closing or within a reasonable period
of time after Closing to enable the Company to comply with Rule 14f-1 of the
Exchange Act.

ARTICLE 7.
ADDITIONAL COVENANTS OF THE PARTIES

7.1
Access and Investigation. Between the date of this Agreement and the Closing
Date, Liberty Star Nevada, on the one hand, and Titanium, on the other hand,
will, and will cause each of their respective representatives to, (a) afford the
other and its representatives full and free access to its personnel, properties,
contracts, books and records, and other documents and data, (b) furnish the
other and its representatives with copies of all such contracts, books and
records, and other existing documents and data as required by this Agreement and
as the other may otherwise reasonably request, and (c)

Page 10 of 16

--------------------------------------------------------------------------------


 
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.
    7.2
Confidentiality. All information regarding the business of Liberty Star Nevada
including, without limitation, financial information that Liberty Star Nevada
provides to Titanium during Titanium’s due diligence investigation of Liberty
Star Nevada will be kept in strict confidence by Titanium. Likewise, all
information regarding the business of Titanium including, without limitation,
financial information that Titanium provides to Liberty Star Nevada during its
due diligence investigation of Titanium will be kept in strict confidence by
Liberty Star Nevada.
    7.3
Exclusivity. Until such time, if any, as this Agreement is terminated pursuant
to this Agreement, Liberty Star Nevada will not, directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity (other than
Titanium) relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Liberty Star Nevada, or any merger, consolidation, business
combination, or similar transaction.
    7.4
Titanium Name Change. Upon completion of the Merger, Titanium agrees that it
will change its corporate name to “Liberty Star Gold Corp.”

ARTICLE 8.
CLOSING

8.1
Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Titanium or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may completed by the exchange of undertakings between the respective legal
counsel for Liberty Star Nevada, the Principal Shareholders and Titanium,
provided such undertakings are satisfactory to each party’s respective legal
counsel.
    8.2
Closing Deliveries of Liberty Star Nevada, Alaska Star Minerals and the
Principal Shareholders. At Closing, Liberty Star Nevada, Alaska Star Minerals
and the Principal Shareholders will deliver or cause to be delivered the
following, fully executed and in form and substance reasonably satisfactory to
Titanium:


  (a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
boards of directors and the sole shareholder of Liberty Star Nevada evidencing
approval of this Agreement and the Merger;
        (b) the certificates required by Section 6.1(a);         (c)
the Articles of Merger duly executed by Liberty Star Nevada and any other
Liberty Star Nevada Merger Documents, each duly executed by Liberty Star Nevada,
as required to give effect to the Merger; and
        (d) share certificates representing all Liberty Star Gold Shares in the
name of Alaska Star Minerals.       8.3
Closing Deliveries of Titanium. At Closing, Titanium will deliver or cause to be
delivered the following, fully executed and in form and substance reasonably
satisfactory to Liberty Star Nevada:


  (a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
boards of directors of Titanium and the shareholder and directors of Titanium
Sub evidencing approval of this Agreement and the Merger;
        (b) the certificates required by Section 6.2(a);

Page 11 of 16

--------------------------------------------------------------------------------


  (c)
the Articles of Merger duly executed by Titanium Sub and any other Titanium
Merger Documents, each duly executed by Titanium and Titanium Sub, as required
to give effect to the Merger; and
        (d)
share certificates representing the 17,500,000 shares of Titanium Common Stock
to be issued upon consummation of the Merger in the name of Alaska Star Minerals
endorsed with the legend contemplated by this Agreement.

ARTICLE 9.
TERMINATION

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:         (a) mutual agreement of Titanium,
Titanium Sub and Liberty Star Nevada;         (b)
Titanium, if there has been a breach by Liberty Star Nevada, Alaska Star
Minerals or the Principal Shareholders of any material representation, warranty,
covenant or agreement set forth in this Agreement on the part of Liberty Star
Nevada, Alaska Star Minerals or the Principal Shareholders that is not cured, to
the reasonable satisfaction of Titanium, within ten business days after notice
of such breach is given by Titanium (except that no cure period will be provided
for a breach by Liberty Star Nevada, Alaska Star Minerals or the Principal
Shareholders that by its nature cannot be cured);
        (c)
Liberty Star Nevada, if there has been a breach by Titanium of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Titanium that is not cured by the breaching party, to the reasonable
satisfaction of Liberty Star Nevada, within ten business days after notice of
such breach is given by Liberty Star Nevada (except that no cure period will be
provided for a breach by Titanium that by its nature cannot be cured);
        (d)
Titanium or Liberty Star Nevada, if the Merger contemplated by this Agreement
have not been consummated prior to February 27, 2003, unless the parties agree
to extend such date; or
        (e)
Titanium or Liberty Star Nevada if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Merger contemplated by this Agreement has become final and nonappealable.
      9.2
Effect of Termination. In the event of the termination of this Agreement as
provided in Section 9.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations

ARTICLE 10.
MISCELLANEOUS PROVISIONS

10.1
Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake. The
representation, warranties and agreements will survive the Closing Date and
continue in full force and effect until one (1) year after the Closing Date.

Page 12 of 16

--------------------------------------------------------------------------------


10.2
Further Assurances. Each of the parties hereto will cooperate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.
    10.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.     10.4
Expenses. Each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Merger contemplated hereby, including all fees and expenses of
agents, representatives, counsel, and accountants.
    10.5
Entire Agreement. This Agreement, the exhibits, schedules attached hereto and
the other Merger Documents contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior arrangements and
understandings, both written and oral, expressed or implied, with respect
thereto. Any preceding correspondence or offers are expressly superseded and
terminated by this Agreement.
    10.6
Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):


  If to the Principal Shareholders, Liberty Star Gold Corp. or Alaska Star
Minerals:             2766 North Country Club Road         Tucson, Arizona 85716
        Attention: James Briscoe         Telephone: 520-721-1375  
      Facsimile: 520-884-1118       With a copy (which will not constitute
notice) to:             Steven L. Bosse         Gabroy, Rollman & Bosse, P.C.  
      3507 N. Campbell Avenue, #111         Tucson, Arizona 85719      
      Telephone: 520-320-1300         Facsimile: 520-320-0717       If to
Titanium:            TITANIUM INTELLIGENCE, INC.         #600 - 625 Howe Street
        Vancouver, British Columbia         Attention: Gary Musil, President  
      Telephone: 604-683-6648         Facsimile: 604-683-1350

Page 13 of 16

--------------------------------------------------------------------------------


 

With a copy (which will not constitute notice) to:

      Michael H. Taylor, Esq.
      O'Neill & Taylor PLLC
      Suite 1010, 435 Martin Street,
      Blaine, Washington 98230

      Facsimile: (330) 332-2291

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

10.7
Headings. The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.
    10.8 Benefits. This Agreement is and will only be construed as for the
benefit of or enforceable by those persons party to this Agreement.     10.9
Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.
    10.10
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed therein.
    10.11
Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.
    10.12
Counterparts. This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.
    10.13
Fax Execution. This Agreement may be executed by delivery of executed signature
pages by fax and such fax execution will be effective for all purposes.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

Page 14 of 16

--------------------------------------------------------------------------------


10.14 Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

SIGNED, SEALED AND DELIVERED     BY JAMES BRISCOE in the presence of:          
[signaturesbriscoe.jpg]    

--------------------------------------------------------------------------------

    Signature of Witness           5610 E. Butler Lane     Tucson, AZ     85712
   

--------------------------------------------------------------------------------

  /s/ James Briscoe Address of Witness  

--------------------------------------------------------------------------------

    JAMES BRISCOE       SIGNED, SEALED AND DELIVERED     BY PAUL MATYSEK in the
presence of:           [signaturesunknown.jpg]    

--------------------------------------------------------------------------------

    Signature of Witness         /s/ Paul Matysek 570 Forest Drive
Port Moody, B.C.
V2H 1J2  

--------------------------------------------------------------------------------

  PAUL MATYSEK

--------------------------------------------------------------------------------

    Address of Witness           ALASKA STAR MINERALS LLC     An Arizona LLC by
its authorized signatories:           /s/ James Briscoe    

--------------------------------------------------------------------------------

    James Briscoe           /s/ Paul Matysek    

--------------------------------------------------------------------------------

    Paul Matysek                 LIBERTY STAR GOLD CORP.     a Nevada
corporation by its authorized signatory:           /s/ James Briscoe    

--------------------------------------------------------------------------------

    Signature of Authorized Signatory           James Briscoe    

--------------------------------------------------------------------------------

    Name of Authorized Signatory           President    

--------------------------------------------------------------------------------

    Position of Authorized Signatory    

Page 15 of 16

--------------------------------------------------------------------------------


TITANIUM INTELLIGENCE, INC.     a Nevada corporation by its authorized
signatory:           /s/ Gary Musil    

--------------------------------------------------------------------------------

    Signature of Authorized Signatory           Gary Musil    

--------------------------------------------------------------------------------

    Name of Authorized Signatory           President/Director    

--------------------------------------------------------------------------------

    Position of Authorized Signatory                 LIBERTY STAR ACQUISITION
CORP.     a Nevada corporation by its authorized signatory:           /s/ Gary
Musil    

--------------------------------------------------------------------------------

    Signature of Authorized Signatory           Gary Musil    

--------------------------------------------------------------------------------

    Name of Authorized Signatory           President/Director    

--------------------------------------------------------------------------------

    Position of Authorized Signatory    

Page 16 of 16

--------------------------------------------------------------------------------

SCHEDULE A

DESCRIPTION OF ALASKA STATE MINERAL CLAIMS

--------------------------------------------------------------------------------

Schedule A to the Agreement and Plan of Merger dated effective January 19, 2004:
"BC 1 through BC 943"
State of Alaska MTRSC Full Quarter Section Mining Claims
Iliamna Recording District, Seward Meridian, Alaska

Claim
Name Location
Date Recording
Date Recording
District Document
Number Twnshp Range Sec. Qtr
Sec BC 1 14-Dec-2003 31-Dec-2003 Iliamna 2003-000496-0
(5 pages) 5S 38W 11 SW BC 2 14-Dec-2003 31-Dec-2003 Iliamna 2003-000496-1 5S 38W
11 SE BC 3 14-Dec-2003 31-Dec-2003 Iliamna 2003-000497-0 5S 38W 12 SW BC 4
14-Dec-2003 31-Dec-2003 Iliamna 2003-000498-0 5S 38W 12 SE BC 5 14-Dec-2003
31-Dec-2003 Iliamna 2003-000499-0 5S 37W 7 SW BC 6 14-Dec-2003 31-Dec-2003
Iliamna 2003-000500-0 5S 37W 7 SE BC 7 14-Dec-2003 31-Dec-2003 Iliamna
2003-000501-0 5S 37W 8 SW BC 8 14-Dec-2003 31-Dec-2003 Iliamna 2003-000502-0 5S
37W 8 SE BC 9 14-Dec-2003 31-Dec-2003 Iliamna 2003-000503-0 5S 37W 9 SW BC 10
14-Dec-2003 31-Dec-2003 Iliamna 2003-000504-0 5S 37W 9 SE BC 11 14-Dec-2003
31-Dec-2003 Iliamna 2003-000505-0 5S 38W 11 NW BC 12 14-Dec-2003 31-Dec-2003
Iliamna 2003-000506-0 5S 38W 11 NE BC 13 14-Dec-2003 31-Dec-2003 Iliamna
2003-000507-0 5S 38W 12 NW BC 14 14-Dec-2003 31-Dec-2003 Iliamna 2003-000508-0
5S 38W 12 NE BC 15 14-Dec-2003 31-Dec-2003 Iliamna 2003-000509-0 5S 37W 7 NW BC
16 14-Dec-2003 31-Dec-2003 Iliamna 2003-000510-0 5S 37W 7 NE BC 17 14-Dec-2003
31-Dec-2003 Iliamna 2003-000511-0 5S 37W 8 NW BC 18 14-Dec-2003 31-Dec-2003
Iliamna 2003-000512-0 5S 37W 8 NE BC 19 14-Dec-2003 31-Dec-2003 Iliamna
2003-000513-0 5S 37W 9 NW BC 20 14-Dec-2003 31-Dec-2003 Iliamna 2003-000514-0 5S
37W 9 NE BC 21 14-Dec-2003 31-Dec-2003 Iliamna 2003-000515-0 5S 38W 2 SW BC 22
14-Dec-2003 31-Dec-2003 Iliamna 2003-000516-0 5S 38W 2 SE BC 23 14-Dec-2003
31-Dec-2003 Iliamna 2003-000517-0 5S 38W 1 SW BC 24 14-Dec-2003 31-Dec-2003
Iliamna 2003-000518-0 5S 38W 1 SE BC 25 14-Dec-2003 31-Dec-2003 Iliamna
2003-000519-0 5S 37W 6 SW BC 26 14-Dec-2003 31-Dec-2003 Iliamna 2003-000520-0 5S
37W 6 SE BC 27 14-Dec-2003 31-Dec-2003 Iliamna 2003-000521-0 5S 37W 5 SW BC 28
14-Dec-2003 31-Dec-2003 Iliamna 2003-000522-0 5S 37W 5 SE BC 29 14-Dec-2003
31-Dec-2003 Iliamna 2003-000523-0 5S 37W 4 SW BC 30 14-Dec-2003 31-Dec-2003
Iliamna 2003-000524-0 5S 37W 4 SE BC 31 14-Dec-2003 31-Dec-2003 Iliamna
2003-000525-0 5S 38W 2 NW BC 32 14-Dec-2003 31-Dec-2003 Iliamna 2003-000526-0 5S
38W 2 NE BC 33 14-Dec-2003 31-Dec-2003 Iliamna 2003-000527-0 5S 38W 1 NW BC 34
14-Dec-2003 31-Dec-2003 Iliamna 2003-000528-0 5S 38W 1 NE BC 35 14-Dec-2003
31-Dec-2003 Iliamna 2003-000529-0 5S 37W 6 NW BC 36 14-Dec-2003 31-Dec-2003
Iliamna 2003-000530-0 5S 37W 6 NE BC 37 14-Dec-2003 31-Dec-2003 Iliamna
2003-000531-0 5S 37W 5 NW BC 38 14-Dec-2003 31-Dec-2003 Iliamna 2003-000532-0 5S
37W 5 NE BC 39 14-Dec-2003 31-Dec-2003 Iliamna 2003-000533-0 5S 37W 4 NW

Exhibit A
Page 1 of 23

--------------------------------------------------------------------------------


BC 40 14-Dec-2003 31-Dec-2003 Iliamna 2003-000534-0 5S 37W 4 NE BC 41
14-Dec-2003 31-Dec-2003 Iliamna 2003-000535-0 4S 38W 35 SW BC 42 14-Dec-2003
31-Dec-2003 Iliamna 2003-000536-0 4S 38W 35 SE BC 43 14-Dec-2003 31-Dec-2003
Iliamna 2003-000537-0 4S 38W 36 SW BC 44 14-Dec-2003 31-Dec-2003 Iliamna
2003-000538-0 4S 38W 36 SE BC 45 14-Dec-2003 31-Dec-2003 Iliamna 2003-000539-0
4S 37W 31 SW BC 46 14-Dec-2003 31-Dec-2003 Iliamna 2003-000540-0 4S 37W 31 SE BC
47 14-Dec-2003 31-Dec-2003 Iliamna 2003-000541-0 4S 37W 32 SW BC 48 14-Dec-2003
31-Dec-2003 Iliamna 2003-000542-0 4S 37W 32 SE BC 49 14-Dec-2003 31-Dec-2003
Iliamna 2003-000543-0 4S 37W 33 SW BC 50 14-Dec-2003 31-Dec-2003 Iliamna
2003-000544-0 4S 37W 33 SE BC 51 14-Dec-2003 31-Dec-2003 Iliamna 2003-000545-0
4S 37W 34 SW BC 52 14-Dec-2003 31-Dec-2003 Iliamna 2003-000546-0 4S 37W 34 SE BC
53 14-Dec-2003 31-Dec-2003 Iliamna 2003-000547-0 4S 37W 35 SW BC 54 14-Dec-2003
31-Dec-2003 Iliamna 2003-000548-0 4S 37W 35 SE BC 55 14-Dec-2003 31-Dec-2003
Iliamna 2003-000549-0 4S 37W 36 SW BC 56 14-Dec-2003 31-Dec-2003 Iliamna
2003-000550-0 4S 38W 35 NW BC 57 14-Dec-2003 31-Dec-2003 Iliamna 2003-000551-0
4S 38W 35 NE BC 58 14-Dec-2003 31-Dec-2003 Iliamna 2003-000552-0 4S 38W 36 NW BC
59 14-Dec-2003 31-Dec-2003 Iliamna 2003-000553-0 4S 38W 36 NE BC 60 14-Dec-2003
31-Dec-2003 Iliamna 2003-000554-0 4S 37W 31 NW BC 61 14-Dec-2003 31-Dec-2003
Iliamna 2003-000555-0 4S 37W 31 NE BC 62 14-Dec-2003 31-Dec-2003 Iliamna
2003-000556-0 4S 37W 32 NW BC 63 14-Dec-2003 31-Dec-2003 Iliamna 2003-000557-0
4S 37W 32 NE BC 64 14-Dec-2003 31-Dec-2003 Iliamna 2003-000558-0 4S 37W 33 NW BC
65 14-Dec-2003 31-Dec-2003 Iliamna 2003-000559-0 4S 37W 33 NE BC 66 14-Dec-2003
31-Dec-2003 Iliamna 2003-000560-0 4S 37W 34 NW BC 67 14-Dec-2003 31-Dec-2003
Iliamna 2003-000561-0 4S 37W 34 NE BC 68 14-Dec-2003 31-Dec-2003 Iliamna
2003-000562-0 4S 37W 35 NW BC 69 14-Dec-2003 31-Dec-2003 Iliamna 2003-000563-0
4S 37W 35 NE BC 70 14-Dec-2003 31-Dec-2003 Iliamna 2003-000564-0 4S 37W 36 NW BC
71 14-Dec-2003 31-Dec-2003 Iliamna 2003-000565-0 4S 38W 26 SW BC 72 14-Dec-2003
31-Dec-2003 Iliamna 2003-000566-0 4S 38W 26 SE BC 73 14-Dec-2003 31-Dec-2003
Iliamna 2003-000567-0 4S 38W 25 SW BC 74 14-Dec-2003 31-Dec-2003 Iliamna
2003-000568-0 4S 38W 25 SE BC 75 14-Dec-2003 31-Dec-2003 Iliamna 2003-000569-0
4S 37W 30 SW BC 76 14-Dec-2003 31-Dec-2003 Iliamna 2003-000570-0 4S 37W 30 SE BC
77 14-Dec-2003 31-Dec-2003 Iliamna 2003-000571-0 4S 37W 29 SW BC 78 14-Dec-2003
31-Dec-2003 Iliamna 2003-000572-0 4S 37W 29 SE BC 79 14-Dec-2003 31-Dec-2003
Iliamna 2003-000573-0 4S 37W 28 SW BC 80 14-Dec-2003 31-Dec-2003 Iliamna
2003-000574-0 4S 37W 28 SE BC 81 14-Dec-2003 31-Dec-2003 Iliamna 2003-000575-0
4S 37W 27 SW

Exhibit A
Page 2 of 23

--------------------------------------------------------------------------------


BC 82 14-Dec-2003 31-Dec-2003 Iliamna 2003-000576-0 4S 37W 27 SE BC 83
14-Dec-2003 31-Dec-2003 Iliamna 2003-000577-0 4S 37W 26 SW BC 84 14-Dec-2003
31-Dec-2003 Iliamna 2003-000578-0 4S 37W 26 SE BC 85 14-Dec-2003 31-Dec-2003
Iliamna 2003-000579-0 4S 37W 25 SW BC 86 14-Dec-2003 31-Dec-2003 Iliamna
2003-000580-0 4S 38W 26 NW BC 87 14-Dec-2003 31-Dec-2003 Iliamna 2003-000581-0
4S 38W 26 NE BC 88 14-Dec-2003 31-Dec-2003 Iliamna 2003-000582-0 4S 38W 25 NW BC
89 14-Dec-2003 31-Dec-2003 Iliamna 2003-000583-0 4S 38W 25 NE BC 90 14-Dec-2003
31-Dec-2003 Iliamna 2003-000584-0 4S 37W 30 NW BC 91 14-Dec-2003 31-Dec-2003
Iliamna 2003-000585-0 4S 37W 30 NE BC 92 14-Dec-2003 31-Dec-2003 Iliamna
2003-000586-0 4S 37W 29 NW BC 93 14-Dec-2003 31-Dec-2003 Iliamna 2003-000587-0
4S 37W 29 NE BC 94 14-Dec-2003 31-Dec-2003 Iliamna 2003-000588-0 4S 37W 28 NW BC
95 14-Dec-2003 31-Dec-2003 Iliamna 2003-000589-0 4S 37W 28 NE BC 96 14-Dec-2003
31-Dec-2003 Iliamna 2003-000590-0 4S 37W 27 NW BC 97 14-Dec-2003 31-Dec-2003
Iliamna 2003-000591-0 4S 37W 27 NE BC 98 14-Dec-2003 31-Dec-2003 Iliamna
2003-000592-0 4S 37W 26 NW BC 99 14-Dec-2003 31-Dec-2003 Iliamna 2003-000593-0
4S 37W 26 NE BC 100 14-Dec-2003 31-Dec-2003 Iliamna 2003-000594-0 4S 37W 25 NW
BC 101 14-Dec-2003 31-Dec-2003 Iliamna 2003-000595-0 4S 38W 22 SW BC 102
14-Dec-2003 31-Dec-2003 Iliamna 2003-000596-0 4S 38W 22 SE BC 103 14-Dec-2003
31-Dec-2003 Iliamna 2003-000597-0 4S 38W 23 SW BC 104 14-Dec-2003 31-Dec-2003
Iliamna 2003-000598-0 4S 38W 23 SE BC 105 14-Dec-2003 31-Dec-2003 Iliamna
2003-000599-0 4S 38W 24 SW BC 106 14-Dec-2003 31-Dec-2003 Iliamna 2003-000600-0
4S 38W 24 SE BC 107 14-Dec-2003 31-Dec-2003 Iliamna 2003-000601-0 4S 37W 19 SW
BC 108 14-Dec-2003 31-Dec-2003 Iliamna 2003-000602-0 4S 37W 19 SE BC 109
14-Dec-2003 31-Dec-2003 Iliamna 2003-000603-0 4S 37W 20 SW BC 110 14-Dec-2003
31-Dec-2003 Iliamna 2003-000604-0 4S 37W 20 SE BC 111 14-Dec-2003 31-Dec-2003
Iliamna 2003-000605-0 4S 37W 21 SW BC 112 14-Dec-2003 31-Dec-2003 Iliamna
2003-000606-0 4S 37W 21 SE BC 113 14-Dec-2003 31-Dec-2003 Iliamna 2003-000607-0
4S 37W 22 SW BC 114 14-Dec-2003 31-Dec-2003 Iliamna 2003-000608-0 4S 37W 22 SE
BC 115 14-Dec-2003 31-Dec-2003 Iliamna 2003-000609-0 4S 37W 23 SW BC 116
14-Dec-2003 31-Dec-2003 Iliamna 2003-000610-0 4S 37W 23 SE BC 117 14-Dec-2003
31-Dec-2003 Iliamna 2003-000611-0 4S 37W 24 SW BC 118 14-Dec-2003 31-Dec-2003
Iliamna 2003-000612-0 4S 38W 23 NE BC 119 14-Dec-2003 31-Dec-2003 Iliamna
2003-000613-0 4S 38W 24 NW BC 120 14-Dec-2003 31-Dec-2003 Iliamna 2003-000614-0
4S 38W 24 NE BC 121 14-Dec-2003 31-Dec-2003 Iliamna 2003-000615-0 4S 37W 19 NW
BC 122 14-Dec-2003 31-Dec-2003 Iliamna 2003-000616-0 4S 37W 19 NE BC 123
14-Dec-2003 31-Dec-2003 Iliamna 2003-000617-0 4S 37W 20 NW

Exhibit A
Page 3 of 23

--------------------------------------------------------------------------------


BC 124 14-Dec-2003 31-Dec-2003 Iliamna 2003-000618-0 4S 37W 20 NE BC 125
14-Dec-2003 31-Dec-2003 Iliamna 2003-000619-0 4S 37W 21 NW BC 126 14-Dec-2003
31-Dec-2003 Iliamna 2003-000620-0 4S 37W 21 NE BC 127 14-Dec-2003 31-Dec-2003
Iliamna 2003-000621-0 4S 37W 22 NW BC 128 14-Dec-2003 31-Dec-2003 Iliamna
2003-000622-0 4S 37W 22 NE BC 129 14-Dec-2003 31-Dec-2003 Iliamna 2003-000623-0
4S 37W 23 NW BC 130 14-Dec-2003 31-Dec-2003 Iliamna 2003-000624-0 4S 37W 23 NE
BC 131 14-Dec-2003 31-Dec-2003 Iliamna 2003-000625-0 4S 37W 24 NW BC 132
14-Dec-2003 31-Dec-2003 Iliamna 2003-000626-0 4S 38W 14 SE BC 133 14-Dec-2003
31-Dec-2003 Iliamna 2003-000627-0 4S 38W 13 SW BC 134 14-Dec-2003 31-Dec-2003
Iliamna 2003-000628-0 4S 38W 13 SE BC 135 14-Dec-2003 31-Dec-2003 Iliamna
2003-000629-0 4S 37W 18 SW BC 136 14-Dec-2003 31-Dec-2003 Iliamna 2003-000630-0
4S 37W 18 SE BC 137 14-Dec-2003 31-Dec-2003 Iliamna 2003-000631-0 4S 37W 17 SW
BC 138 14-Dec-2003 31-Dec-2003 Iliamna 2003-000632-0 4S 37W 17 SE BC 139
14-Dec-2003 31-Dec-2003 Iliamna 2003-000633-0 4S 37W 16 SW BC 140 14-Dec-2003
31-Dec-2003 Iliamna 2003-000634-0 4S 37W 16 SE BC 141 14-Dec-2003 31-Dec-2003
Iliamna 2003-000635-0 4S 37W 15 SW BC 142 14-Dec-2003 31-Dec-2003 Iliamna
2003-000636-0 4S 37W 15 SE BC 143 14-Dec-2003 31-Dec-2003 Iliamna 2003-000637-0
4S 37W 14 SW BC 144 14-Dec-2003 31-Dec-2003 Iliamna 2003-000638-0 4S 37W 14 SE
BC 145 14-Dec-2003 31-Dec-2003 Iliamna 2003-000639-0 4S 37W 13 SW BC 146
14-Dec-2003 31-Dec-2003 Iliamna 2003-000640-0 4S 38W 14 NE BC 147 14-Dec-2003
31-Dec-2003 Iliamna 2003-000641-0 4S 38W 13 NW BC 148 14-Dec-2003 31-Dec-2003
Iliamna 2003-000642-0 4S 38W 13 NE BC 149 14-Dec-2003 31-Dec-2003 Iliamna
2003-000643-0 4S 37W 18 NW BC 150 14-Dec-2003 31-Dec-2003 Iliamna 2003-000644-0
4S 37W 18 NE BC 151 14-Dec-2003 31-Dec-2003 Iliamna 2003-000645-0 4S 37W 17 NW
BC 152 14-Dec-2003 31-Dec-2003 Iliamna 2003-000646-0 4S 37W 17 NE BC 153
14-Dec-2003 31-Dec-2003 Iliamna 2003-000647-0 4S 37W 16 NW BC 154 14-Dec-2003
31-Dec-2003 Iliamna 2003-000648-0 4S 37W 16 NE BC 155 14-Dec-2003 31-Dec-2003
Iliamna 2003-000649-0 4S 37W 15 NW BC 156 14-Dec-2003 31-Dec-2003 Iliamna
2003-000650-0 4S 37W 15 NE BC 157 14-Dec-2003 31-Dec-2003 Iliamna 2003-000651-0
4S 37W 14 NW BC 158 14-Dec-2003 31-Dec-2003 Iliamna 2003-000652-0 4S 37W 14 NE
BC 159 14-Dec-2003 31-Dec-2003 Iliamna 2003-000653-0 4S 37W 13 NW BC 160
15-Dec-2003 31-Dec-2003 Iliamna 2003-000654-0 4S 38W 10 SE BC 161 15-Dec-2003
31-Dec-2003 Iliamna 2003-000655-0 4S 38W 11 SW BC 162 15-Dec-2003 31-Dec-2003
Iliamna 2003-000656-0 4S 38W 11 SE BC 163 15-Dec-2003 31-Dec-2003 Iliamna
2003-000657-0 4S 38W 12 SW BC 164 15-Dec-2003 31-Dec-2003 Iliamna 2003-000658-0
4S 38W 12 SE BC 165 15-Dec-2003 31-Dec-2003 Iliamna 2003-000659-0 4S 37W 7 SW

Exhibit A
Page 4 of 23

--------------------------------------------------------------------------------


BC 166 15-Dec-2003 31-Dec-2003 Iliamna 2003-000660-0 4S 37W 7 SE BC 167
15-Dec-2003 31-Dec-2003 Iliamna 2003-000661-0 4S 37W 8 SW BC 168 15-Dec-2003
31-Dec-2003 Iliamna 2003-000662-0 4S 37W 8 SE BC 169 15-Dec-2003 31-Dec-2003
Iliamna 2003-000663-0 4S 37W 9 SW BC 170 15-Dec-2003 31-Dec-2003 Iliamna
2003-000664-0 4S 37W 9 SE BC 171 15-Dec-2003 31-Dec-2003 Iliamna 2003-000665-0
4S 37W 10 SW BC 172 15-Dec-2003 31-Dec-2003 Iliamna 2003-000666-0 4S 37W 10 SE
BC 173 15-Dec-2003 31-Dec-2003 Iliamna 2003-000667-0 4S 38W 10 NW BC 174
15-Dec-2003 31-Dec-2003 Iliamna 2003-000668-0 4S 38W 10 NE BC 175 15-Dec-2003
31-Dec-2003 Iliamna 2003-000669-0 4S 38W 11 NW BC 176 15-Dec-2003 31-Dec-2003
Iliamna 2003-000670-0 4S 38W 11 NE BC 177 15-Dec-2003 31-Dec-2003 Iliamna
2003-000671-0 4S 38W 12 NW BC 178 15-Dec-2003 31-Dec-2003 Iliamna 2003-000672-0
4S 38W 12 NE BC 179 15-Dec-2003 31-Dec-2003 Iliamna 2003-000673-0 4S 37W 7 NW BC
180 15-Dec-2003 31-Dec-2003 Iliamna 2003-000674-0 4S 37W 7 NE BC 181 15-Dec-2003
31-Dec-2003 Iliamna 2003-000675-0 4S 37W 8 NW BC 182 15-Dec-2003 31-Dec-2003
Iliamna 2003-000676-0 4S 37W 8 NE BC 183 15-Dec-2003 31-Dec-2003 Iliamna
2003-000677-0 4S 37W 9 NW BC 184 15-Dec-2003 31-Dec-2003 Iliamna 2003-000678-0
4S 37W 9 NE BC 185 15-Dec-2003 31-Dec-2003 Iliamna 2003-000679-0 4S 37W 10 NW BC
186 15-Dec-2003 31-Dec-2003 Iliamna 2003-000680-0 4S 37W 10 NE BC 187
15-Dec-2003 31-Dec-2003 Iliamna 2003-000681-0 4S 38W 5 SE BC 188 15-Dec-2003
31-Dec-2003 Iliamna 2003-000682-0 4S 38W 4 SW BC 189 15-Dec-2003 31-Dec-2003
Iliamna 2003-000683-0 4S 38W 4 SE BC 190 15-Dec-2003 31-Dec-2003 Iliamna
2003-000684-0 4S 38W 3 SW BC 191 15-Dec-2003 31-Dec-2003 Iliamna 2003-000685-0
4S 38W 3 SE BC 192 15-Dec-2003 31-Dec-2003 Iliamna 2003-000686-0 4S 38W 2 SW BC
193 15-Dec-2003 31-Dec-2003 Iliamna 2003-000687-0 4S 38W 2 SE BC 194 15-Dec-2003
31-Dec-2003 Iliamna 2003-000688-0 4S 38W 1 SW BC 195 15-Dec-2003 31-Dec-2003
Iliamna 2003-000689-0 4S 38W 1 SE BC 196 15-Dec-2003 31-Dec-2003 Iliamna
2003-000690-0 4S 37W 6 SW BC 197 15-Dec-2003 31-Dec-2003 Iliamna 2003-000691-0
4S 37W 6 SE BC 198 15-Dec-2003 31-Dec-2003 Iliamna 2003-000692-0 4S 37W 5 SW BC
199 15-Dec-2003 31-Dec-2003 Iliamna 2003-000693-0 4S 37W 5 SE BC 200 15-Dec-2003
31-Dec-2003 Iliamna 2003-000694-0 4S 37W 4 SW BC 201 15-Dec-2003 31-Dec-2003
Iliamna 2003-000695-0 4S 37W 4 SE BC 202 15-Dec-2003 31-Dec-2003 Iliamna
2003-000696-0 4S 38W 5 NE BC 203 15-Dec-2003 31-Dec-2003 Iliamna 2003-000697-0
4S 38W 4 NW BC 204 15-Dec-2003 31-Dec-2003 Iliamna 2003-000698-0 4S 38W 4 NE BC
205 15-Dec-2003 31-Dec-2003 Iliamna 2003-000699-0 4S 38W 3 NW BC 206 15-Dec-2003
31-Dec-2003 Iliamna 2003-000700-0 4S 38W 3 NE BC 207 15-Dec-2003 31-Dec-2003
Iliamna 2003-000701-0 4S 38W 2 NW

Exhibit A
Page 5 of 23

--------------------------------------------------------------------------------


BC 208 15-Dec-2003 31-Dec-2003 Iliamna 2003-000702-0 4S 38W 2 NE BC 209
15-Dec-2003 31-Dec-2003 Iliamna 2003-000703-0 4S 38W 1 NW BC 210 15-Dec-2003
31-Dec-2003 Iliamna 2003-000704-0 4S 38W 1 NE BC 211 15-Dec-2003 31-Dec-2003
Iliamna 2003-000705-0 4S 37W 6 NW BC 212 15-Dec-2003 31-Dec-2003 Iliamna
2003-000706-0 4S 37W 6 NE BC 213 15-Dec-2003 31-Dec-2003 Iliamna 2003-000707-0
4S 37W 5 NW BC 214 15-Dec-2003 31-Dec-2003 Iliamna 2003-000708-0 4S 37W 5 NE BC
215 15-Dec-2003 31-Dec-2003 Iliamna 2003-000709-0 4S 37W 4 NW BC 216 15-Dec-2003
31-Dec-2003 Iliamna 2003-000710-0 4S 37W 4 NE BC 217 15-Dec-2003 31-Dec-2003
Iliamna 2003-000711-0 3S 38W 33 SW BC 218 15-Dec-2003 31-Dec-2003 Iliamna
2003-000712-0 3S 38W 33 SE BC 219 15-Dec-2003 31-Dec-2003 Iliamna 2003-000713-0
3S 38W 34 SW BC 220 15-Dec-2003 31-Dec-2003 Iliamna 2003-000714-0 3S 38W 34 SE
BC 221 15-Dec-2003 31-Dec-2003 Iliamna 2003-000715-0 3S 38W 35 SW BC 222
15-Dec-2003 31-Dec-2003 Iliamna 2003-000716-0 3S 38W 35 SE BC 223 15-Dec-2003
31-Dec-2003 Iliamna 2003-000717-0 3S 38W 36 SW BC 224 15-Dec-2003 31-Dec-2003
Iliamna 2003-000718-0 3S 38W 36 SE BC 225 15-Dec-2003 31-Dec-2003 Iliamna
2003-000719-0 3S 37W 31 SW BC 226 15-Dec-2003 31-Dec-2003 Iliamna 2003-000720-0
3S 37W 31 SE BC 227 15-Dec-2003 31-Dec-2003 Iliamna 2003-000721-0 3S 37W 32 SW
BC 228 15-Dec-2003 31-Dec-2003 Iliamna 2003-000722-0 3S 38W 33 NW BC 229
15-Dec-2003 31-Dec-2003 Iliamna 2003-000723-0 3S 38W 33 NE BC 230 15-Dec-2003
31-Dec-2003 Iliamna 2003-000724-0 3S 38W 34 NW BC 231 15-Dec-2003 31-Dec-2003
Iliamna 2003-000725-0 3S 38W 34 NE BC 232 15-Dec-2003 31-Dec-2003 Iliamna
2003-000726-0 3S 38W 35 NW BC 233 15-Dec-2003 31-Dec-2003 Iliamna 2003-000727-0
3S 38W 35 NE BC 234 15-Dec-2003 31-Dec-2003 Iliamna 2003-000728-0 3S 38W 36 NW
BC 235 15-Dec-2003 31-Dec-2003 Iliamna 2003-000729-0 3S 38W 36 NE BC 236
15-Dec-2003 31-Dec-2003 Iliamna 2003-000730-0 3S 37W 31 NW BC 237 15-Dec-2003
31-Dec-2003 Iliamna 2003-000731-0 3S 37W 31 NE BC 238 15-Dec-2003 31-Dec-2003
Iliamna 2003-000732-0 3S 37W 32 NW BC 239 15-Dec-2003 31-Dec-2003 Iliamna
2003-000733-0 3S 38W 28 SW BC 240 15-Dec-2003 31-Dec-2003 Iliamna 2003-000734-0
3S 38W 28 SE BC 241 15-Dec-2003 31-Dec-2003 Iliamna 2003-000735-0 3S 38W 27 SW
BC 242 15-Dec-2003 31-Dec-2003 Iliamna 2003-000736-0 3S 38W 27 SE BC 243
15-Dec-2003 31-Dec-2003 Iliamna 2003-000737-0 3S 38W 26 SW BC 244 15-Dec-2003
31-Dec-2003 Iliamna 2003-000738-0 3S 38W 26 SE BC 245 15-Dec-2003 31-Dec-2003
Iliamna 2003-000739-0 3S 38W 25 SW BC 246 15-Dec-2003 31-Dec-2003 Iliamna
2003-000740-0 3S 38W 25 SE BC 247 15-Dec-2003 31-Dec-2003 Iliamna 2003-000741-0
3S 37W 30 SW BC 248 15-Dec-2003 31-Dec-2003 Iliamna 2003-000742-0 3S 37W 30 SE
BC 249 15-Dec-2003 31-Dec-2003 Iliamna 2003-000743-0 3S 37W 29 SW

Exhibit A
Page 6 of 23

--------------------------------------------------------------------------------


BC 250 16-Dec-2003 31-Dec-2003 Iliamna 2003-000744-0 3S 38W 29 NE BC 251
16-Dec-2003 31-Dec-2003 Iliamna 2003-000745-0 3S 38W 28 NW BC 252 16-Dec-2003
31-Dec-2003 Iliamna 2003-000746-0 3S 38W 28 NE BC 253 16-Dec-2003 31-Dec-2003
Iliamna 2003-000747-0 3S 38W 27 NW BC 254 16-Dec-2003 31-Dec-2003 Iliamna
2003-000748-0 3S 38W 27 NE BC 255 16-Dec-2003 31-Dec-2003 Iliamna 2003-000749-0
3S 38W 26 NW BC 256 16-Dec-2003 31-Dec-2003 Iliamna 2003-000750-0 3S 38W 26 NE
BC 257 16-Dec-2003 31-Dec-2003 Iliamna 2003-000751-0 3S 38W 25 NW BC 258
16-Dec-2003 31-Dec-2003 Iliamna 2003-000752-0 3S 38W 25 NE BC 259 16-Dec-2003
31-Dec-2003 Iliamna 2003-000753-0 3S 37W 30 NW BC 260 16-Dec-2003 31-Dec-2003
Iliamna 2003-000754-0 3S 37W 30 NE BC 261 16-Dec-2003 31-Dec-2003 Iliamna
2003-000755-0 3S 38W 20 SE BC 262 16-Dec-2003 31-Dec-2003 Iliamna 2003-000756-0
3S 38W 21 SW BC 263 16-Dec-2003 31-Dec-2003 Iliamna 2003-000757-0 3S 38W 21 SE
BC 264 16-Dec-2003 31-Dec-2003 Iliamna 2003-000758-0 3S 38W 22 SW BC 265
16-Dec-2003 31-Dec-2003 Iliamna 2003-000759-0 3S 38W 22 SE BC 266 16-Dec-2003
31-Dec-2003 Iliamna 2003-000760-0 3S 38W 23 SW BC 267 16-Dec-2003 31-Dec-2003
Iliamna 2003-000761-0 3S 38W 23 SE BC 268 16-Dec-2003 31-Dec-2003 Iliamna
2003-000762-0 3S 38W 24 SW BC 269 16-Dec-2003 31-Dec-2003 Iliamna 2003-000763-0
3S 38W 24 SE BC 270 16-Dec-2003 31-Dec-2003 Iliamna 2003-000764-0 3S 37W 19 SW
BC 271 16-Dec-2003 31-Dec-2003 Iliamna 2003-000765-0 3S 37W 19 SE BC 272
16-Dec-2003 31-Dec-2003 Iliamna 2003-000766-0 3S 38W 20 NE BC 273 16-Dec-2003
31-Dec-2003 Iliamna 2003-000767-0 3S 38W 21 NW BC 274 16-Dec-2003 31-Dec-2003
Iliamna 2003-000768-0 3S 38W 21 NE BC 275 16-Dec-2003 31-Dec-2003 Iliamna
2003-000769-0 3S 38W 22 NW BC 276 16-Dec-2003 31-Dec-2003 Iliamna 2003-000770-0
3S 38W 22 NE BC 277 16-Dec-2003 31-Dec-2003 Iliamna 2003-000771-0 3S 38W 23 NW
BC 278 16-Dec-2003 31-Dec-2003 Iliamna 2003-000772-0 3S 38W 23 NE BC 279
16-Dec-2003 31-Dec-2003 Iliamna 2003-000773-0 3S 38W 24 NW BC 280 16-Dec-2003
31-Dec-2003 Iliamna 2003-000774-0 3S 38W 24 NE BC 281 16-Dec-2003 31-Dec-2003
Iliamna 2003-000775-0 3S 37W 19 NW BC 282 16-Dec-2003 31-Dec-2003 Iliamna
2003-000776-0 3S 37W 19 NE BC 283 16-Dec-2003 31-Dec-2003 Iliamna 2003-000777-0
3S 38W 17 SE BC 284 16-Dec-2003 31-Dec-2003 Iliamna 2003-000778-0 3S 38W 16 SW
BC 285 16-Dec-2003 31-Dec-2003 Iliamna 2003-000779-0 3S 38W 16 SE BC 286
16-Dec-2003 31-Dec-2003 Iliamna 2003-000780-0 3S 38W 15 SW BC 287 16-Dec-2003
31-Dec-2003 Iliamna 2003-000781-0 3S 38W 15 SE BC 288 16-Dec-2003 31-Dec-2003
Iliamna 2003-000782-0 3S 38W 14 SW BC 289 16-Dec-2003 31-Dec-2003 Iliamna
2003-000783-0 3S 38W 14 SE BC 290 16-Dec-2003 31-Dec-2003 Iliamna 2003-000784-0
3S 38W 13 SW BC 291 16-Dec-2003 31-Dec-2003 Iliamna 2003-000785-0 3S 38W 13 SE

Exhibit A
Page 7 of 23

--------------------------------------------------------------------------------


BC 292 16-Dec-2003 31-Dec-2003 Iliamna 2003-000786-0 3S 37W 18 SW BC 293
16-Dec-2003 31-Dec-2003 Iliamna 2003-000787-0 3S 37W 18 SE BC 294 16-Dec-2003
31-Dec-2003 Iliamna 2003-000788-0 3S 38W 17 NE BC 295 16-Dec-2003 31-Dec-2003
Iliamna 2003-000789-0 3S 38W 16 NW BC 296 16-Dec-2003 31-Dec-2003 Iliamna
2003-000790-0 3S 38W 16 NE BC 297 16-Dec-2003 31-Dec-2003 Iliamna 2003-000791-0
3S 38W 15 NW BC 298 16-Dec-2003 31-Dec-2003 Iliamna 2003-000792-0 3S 38W 15 NE
BC 299 16-Dec-2003 31-Dec-2003 Iliamna 2003-000793-0 3S 38W 14 NW BC 300
16-Dec-2003 31-Dec-2003 Iliamna 2003-000794-0 3S 38W 14 NE BC 301 16-Dec-2003
31-Dec-2003 Iliamna 2003-000795-0 3S 38W 13 NW BC 302 16-Dec-2003 31-Dec-2003
Iliamna 2003-000796-0 3S 38W 13 NE BC 303 16-Dec-2003 31-Dec-2003 Iliamna
2003-000797-0 3S 37W 18 NW BC 304 16-Dec-2003 31-Dec-2003 Iliamna 2003-000798-0
3S 37W 18 NE BC 305 16-Dec-2003 31-Dec-2003 Iliamna 2003-000799-0 3S 38W 8 SE BC
306 16-Dec-2003 31-Dec-2003 Iliamna 2003-000800-0 3S 38W 9 SW BC 307 16-Dec-2003
31-Dec-2003 Iliamna 2003-000801-0 3S 38W 9 SE BC 308 16-Dec-2003 31-Dec-2003
Iliamna 2003-000802-0 3S 38W 10 SW BC 309 16-Dec-2003 31-Dec-2003 Iliamna
2003-000803-0 3S 38W 10 SE BC 310 16-Dec-2003 31-Dec-2003 Iliamna 2003-000804-0
3S 38W 11 SW BC 311 16-Dec-2003 31-Dec-2003 Iliamna 2003-000805-0 3S 38W 11 SE
BC 312 16-Dec-2003 31-Dec-2003 Iliamna 2003-000806-0 3S 38W 12 SW BC 313
16-Dec-2003 31-Dec-2003 Iliamna 2003-000807-0 3S 38W 12 SE BC 314 16-Dec-2003
31-Dec-2003 Iliamna 2003-000808-0 3S 37W 7 SW BC 315 16-Dec-2003 31-Dec-2003
Iliamna 2003-000809-0 3S 37W 7 SE BC 316 16-Dec-2003 31-Dec-2003 Iliamna
2003-000810-0 3S 38W 8 NE BC 317 16-Dec-2003 31-Dec-2003 Iliamna 2003-000811-0
3S 38W 9 NW BC 318 16-Dec-2003 31-Dec-2003 Iliamna 2003-000812-0 3S 38W 9 NE BC
319 16-Dec-2003 31-Dec-2003 Iliamna 2003-000813-0 3S 38W 10 NW BC 320
16-Dec-2003 31-Dec-2003 Iliamna 2003-000814-0 3S 38W 10 NE BC 321 16-Dec-2003
31-Dec-2003 Iliamna 2003-000815-0 3S 38W 11 NW BC 322 16-Dec-2003 31-Dec-2003
Iliamna 2003-000816-0 3S 38W 11 NE BC 323 16-Dec-2003 31-Dec-2003 Iliamna
2003-000817-0 3S 38W 12 NW BC 324 16-Dec-2003 31-Dec-2003 Iliamna 2003-000818-0
3S 38W 12 NE BC 325 16-Dec-2003 31-Dec-2003 Iliamna 2003-000819-0 3S 37W 7 NW BC
326 16-Dec-2003 31-Dec-2003 Iliamna 2003-000820-0 3S 37W 7 NE BC 327 16-Dec-2003
31-Dec-2003 Iliamna 2003-000821-0 3S 38W 5 SE BC 328 16-Dec-2003 31-Dec-2003
Iliamna 2003-000822-0 3S 38W 4 SW BC 329 16-Dec-2003 31-Dec-2003 Iliamna
2003-000823-0 3S 38W 4 SE BC 330 16-Dec-2003 31-Dec-2003 Iliamna 2003-000824-0
3S 38W 3 SW BC 331 16-Dec-2003 31-Dec-2003 Iliamna 2003-000825-0 3S 38W 3 SE BC
332 16-Dec-2003 31-Dec-2003 Iliamna 2003-000826-0 3S 38W 2 SW BC 333 16-Dec-2003
31-Dec-2003 Iliamna 2003-000827-0 3S 38W 2 SE

Exhibit A
Page 8 of 23

--------------------------------------------------------------------------------


BC 334 16-Dec-2003 31-Dec-2003 Iliamna 2003-000828-0 3S 38W 1 SW BC 335
16-Dec-2003 31-Dec-2003 Iliamna 2003-000829-0 3S 38W 1 SE BC 336 16-Dec-2003
31-Dec-2003 Iliamna 2003-000830-0 3S 37W 6 SW BC 337 16-Dec-2003 31-Dec-2003
Iliamna 2003-000831-0 3S 37W 6 SE BC 338 15-Dec-2003 31-Dec-2003 Iliamna
2003-000832-0 3S 35W 6 SW BC 339 15-Dec-2003 31-Dec-2003 Iliamna 2003-000833-0
3S 35W 6 SE BC 340 16-Dec-2003 31-Dec-2003 Iliamna 2003-000834-0 3S 38W 5 NE BC
341 16-Dec-2003 31-Dec-2003 Iliamna 2003-000835-0 3S 38W 4 NW BC 342 16-Dec-2003
31-Dec-2003 Iliamna 2003-000836-0 3S 38W 4 NE BC 343 16-Dec-2003 31-Dec-2003
Iliamna 2003-000837-0 3S 38W 3 NW BC 344 16-Dec-2003 31-Dec-2003 Iliamna
2003-000838-0 3S 38W 3 NE BC 345 16-Dec-2003 31-Dec-2003 Iliamna 2003-000839-0
3S 38W 2 NW BC 346 16-Dec-2003 31-Dec-2003 Iliamna 2003-000840-0 3S 38W 2 NE BC
347 16-Dec-2003 31-Dec-2003 Iliamna 2003-000841-0 3S 38W 1 NW BC 348 16-Dec-2003
31-Dec-2003 Iliamna 2003-000842-0 3S 38W 1 NE BC 349 16-Dec-2003 31-Dec-2003
Iliamna 2003-000843-0 3S 37W 6 NW BC 350 16-Dec-2003 31-Dec-2003 Iliamna
2003-000844-0 3S 37W 6 NE BC 351 15-Dec-2003 31-Dec-2003 Iliamna 2003-000845-0
3S 35W 6 NW BC 352 15-Dec-2003 31-Dec-2003 Iliamna 2003-000846-0 3S 35W 6 NE BC
353 15-Dec-2003 31-Dec-2003 Iliamna 2003-000847-0 3S 35W 4 NE BC 354 15-Dec-2003
31-Dec-2003 Iliamna 2003-000848-0 3S 35W 3 Nw BC 355 15-Dec-2003 31-Dec-2003
Iliamna 2003-000849-0 3S 35W 3 NE BC 356 16-Dec-2003 31-Dec-2003 Iliamna
2003-000850-0 2S 38W 32 SE BC 357 16-Dec-2003 31-Dec-2003 Iliamna 2003-000851-0
2S 38W 33 SW BC 358 16-Dec-2003 31-Dec-2003 Iliamna 2003-000852-0 2S 38W 33 SE
BC 359 16-Dec-2003 31-Dec-2003 Iliamna 2003-000853-0 2S 38W 34 SW BC 360
16-Dec-2003 31-Dec-2003 Iliamna 2003-000854-0 2S 38W 34 SE BC 361 16-Dec-2003
31-Dec-2003 Iliamna 2003-000855-0 2S 38W 35 SW BC 362 16-Dec-2003 31-Dec-2003
Iliamna 2003-000856-0 2S 38W 35 SE BC 363 16-Dec-2003 31-Dec-2003 Iliamna
2003-000857-0 2S 38W 36 SW BC 364 16-Dec-2003 31-Dec-2003 Iliamna 2003-000858-0
2S 38W 36 SE BC 365 16-Dec-2003 31-Dec-2003 Iliamna 2003-000859-0 2S 37W 31 SW
BC 366 16-Dec-2003 31-Dec-2003 Iliamna 2003-000860-0 2S 37W 31 SE BC 367
15-Dec-2003 31-Dec-2003 Iliamna 2003-000861-0 2S 35W 31 SW BC 368 15-Dec-2003
31-Dec-2003 Iliamna 2003-000862-0 2S 35W 31 SE BC 369 15-Dec-2003 31-Dec-2003
Iliamna 2003-000863-0 2S 35W 32 SW BC 370 15-Dec-2003 31-Dec-2003 Iliamna
2003-000864-0 2S 35W 32 SE BC 371 15-Dec-2003 31-Dec-2003 Iliamna 2003-000865-0
2S 35W 33 SW BC 372 15-Dec-2003 31-Dec-2003 Iliamna 2003-000866-0 2S 35W 33 SE
BC 373 15-Dec-2003 31-Dec-2003 Iliamna 2003-000867-0 2S 35W 34 SW BC 374
15-Dec-2003 31-Dec-2003 Iliamna 2003-000868-0 2S 35W 34 SE BC 375 16-Dec-2003
31-Dec-2003 Iliamna 2003-000869-0 2S 38W 32 NE

Exhibit A
Page 9 of 23

--------------------------------------------------------------------------------


BC 376 16-Dec-2003 31-Dec-2003 Iliamna 2003-000870-0 2S 38W 33 NW BC 377
16-Dec-2003 31-Dec-2003 Iliamna 2003-000871-0 2S 38W 33 NE BC 378 16-Dec-2003
31-Dec-2003 Iliamna 2003-000872-0 2S 38W 34 NW BC 379 16-Dec-2003 31-Dec-2003
Iliamna 2003-000873-0 2S 38W 34 NE BC 380 16-Dec-2003 31-Dec-2003 Iliamna
2003-000874-0 2S 38W 35 NW BC 381 16-Dec-2003 31-Dec-2003 Iliamna 2003-000875-0
2S 38W 35 NE BC 382 16-Dec-2003 31-Dec-2003 Iliamna 2003-000876-0 2S 38W 36 NW
BC 383 16-Dec-2003 31-Dec-2003 Iliamna 2003-000877-0 2S 38W 36 NE BC 384
16-Dec-2003 31-Dec-2003 Iliamna 2003-000878-0 2S 37W 31 NW BC 385 16-Dec-2003
31-Dec-2003 Iliamna 2003-000879-0 2S 37W 31 NE BC 386 15-Dec-2003 31-Dec-2003
Iliamna 2003-000880-0 2S 35W 31 NW BC 387 15-Dec-2003 31-Dec-2003 Iliamna
2003-000881-0 2S 35W 31 NE BC 388 15-Dec-2003 31-Dec-2003 Iliamna 2003-000882-0
2S 35W 32 NW BC 389 15-Dec-2003 31-Dec-2003 Iliamna 2003-000883-0 2S 35W 32 NE
BC 390 15-Dec-2003 31-Dec-2003 Iliamna 2003-000884-0 2S 35W 33 NW BC 391
15-Dec-2003 31-Dec-2003 Iliamna 2003-000885-0 2S 35W 33 NE BC 392 15-Dec-2003
31-Dec-2003 Iliamna 2003-000886-0 2S 35W 34 NW BC 393 15-Dec-2003 31-Dec-2003
Iliamna 2003-000887-0 2S 35W 34 NE BC 394 16-Dec-2003 31-Dec-2003 Iliamna
2003-000888-0 2S 38W 29 SE BC 395 16-Dec-2003 31-Dec-2003 Iliamna 2003-000889-0
2S 38W 28 SW BC 396 16-Dec-2003 31-Dec-2003 Iliamna 2003-000890-0 2S 38W 28 SE
BC 397 16-Dec-2003 31-Dec-2003 Iliamna 2003-000891-0 2S 38W 27 SW BC 398
16-Dec-2003 31-Dec-2003 Iliamna 2003-000892-0 2S 38W 27 SE BC 399 16-Dec-2003
31-Dec-2003 Iliamna 2003-000893-0 2S 38W 26 SW BC 400 16-Dec-2003 31-Dec-2003
Iliamna 2003-000894-0 2S 38W 26 SE BC 401 16-Dec-2003 31-Dec-2003 Iliamna
2003-000895-0 2S 38W 25 SW BC 402 16-Dec-2003 31-Dec-2003 Iliamna 2003-000896-0
2S 38W 25 SE BC 403 16-Dec-2003 31-Dec-2003 Iliamna 2003-000897-0 2S 37W 30 SW
BC 404 16-Dec-2003 31-Dec-2003 Iliamna 2003-000898-0 2S 37W 30 SE BC 405
15-Dec-2003 31-Dec-2003 Iliamna 2003-000899-0 2S 35W 30 SW BC 406 15-Dec-2003
31-Dec-2003 Iliamna 2003-000900-0 2S 35W 30 SE BC 407 15-Dec-2003 31-Dec-2003
Iliamna 2003-000901-0 2S 35W 29 SW BC 408 15-Dec-2003 31-Dec-2003 Iliamna
2003-000902-0 2S 35W 29 SE BC 409 15-Dec-2003 31-Dec-2003 Iliamna 2003-000903-0
2S 35W 28 SW BC 410 15-Dec-2003 31-Dec-2003 Iliamna 2003-000904-0 2S 35W 28 SE
BC 411 15-Dec-2003 31-Dec-2003 Iliamna 2003-000905-0 2S 35W 27 SW BC 412
15-Dec-2003 31-Dec-2003 Iliamna 2003-000906-0 2S 35W 27 SE BC 413 15-Dec-2003
31-Dec-2003 Iliamna 2003-000907-0 2S 38W 29 NE BC 414 15-Dec-2003 31-Dec-2003
Iliamna 2003-000908-0 2S 38W 28 NW BC 415 15-Dec-2003 31-Dec-2003 Iliamna
2003-000909-0 2S 38W 28 NE BC 416 15-Dec-2003 31-Dec-2003 Iliamna 2003-000910-0
2S 38W 27 NW BC 417 15-Dec-2003 31-Dec-2003 Iliamna 2003-000911-0 2S 38W 27 NE

Exhibit A
Page 10 of 23

--------------------------------------------------------------------------------


BC 418 15-Dec-2003 31-Dec-2003 Iliamna 2003-000912-0 2S 38W 26 NW BC 419
15-Dec-2003 31-Dec-2003 Iliamna 2003-000913-0 2S 38W 26 NE BC 420 15-Dec-2003
31-Dec-2003 Iliamna 2003-000914-0 2S 38W 25 NW BC 421 15-Dec-2003 31-Dec-2003
Iliamna 2003-000915-0 2S 38W 25 NE BC 422 15-Dec-2003 31-Dec-2003 Iliamna
2003-000916-0 2S 37W 30 NW BC 423 15-Dec-2003 31-Dec-2003 Iliamna 2003-000917-0
2S 37W 30 NE BC 424 15-Dec-2003 31-Dec-2003 Iliamna 2003-000918-0 2S 35W 30 NW
BC 425 15-Dec-2003 31-Dec-2003 Iliamna 2003-000919-0 2S 35W 30 NE BC 426
15-Dec-2003 31-Dec-2003 Iliamna 2003-000920-0 2S 35W 29 NW BC 427 15-Dec-2003
31-Dec-2003 Iliamna 2003-000921-0 2S 35W 29 NE BC 428 15-Dec-2003 31-Dec-2003
Iliamna 2003-000922-0 2S 35W 28 NW BC 429 15-Dec-2003 31-Dec-2003 Iliamna
2003-000923-0 2S 35W 28 NE BC 430 15-Dec-2003 31-Dec-2003 Iliamna 2003-000924-0
2S 35W 27 NW BC 431 15-Dec-2003 31-Dec-2003 Iliamna 2003-000925-0 2S 35W 27 NE
BC 432 15-Dec-2003 31-Dec-2003 Iliamna 2003-000926-0 2S 38W 20 SE BC 433
15-Dec-2003 31-Dec-2003 Iliamna 2003-000927-0 2S 38W 21 SW BC 434 15-Dec-2003
31-Dec-2003 Iliamna 2003-000928-0 2S 38W 21 SE BC 435 15-Dec-2003 31-Dec-2003
Iliamna 2003-000929-0 2S 38W 22 SW BC 436 15-Dec-2003 31-Dec-2003 Iliamna
2003-000930-0 2S 38W 22 SE BC 437 15-Dec-2003 31-Dec-2003 Iliamna 2003-000931-0
2S 38W 23 SW BC 438 15-Dec-2003 31-Dec-2003 Iliamna 2003-000932-0 2S 38W 23 SE
BC 439 15-Dec-2003 31-Dec-2003 Iliamna 2003-000933-0 2S 38W 24 SW BC 440
15-Dec-2003 31-Dec-2003 Iliamna 2003-000934-0 2S 38W 24 SE BC 441 15-Dec-2003
31-Dec-2003 Iliamna 2003-000935-0 2S 37W 19 SW BC 442 15-Dec-2003 31-Dec-2003
Iliamna 2003-000936-0 2S 37W 19 SE BC 443 15-Dec-2003 31-Dec-2003 Iliamna
2003-000937-0 2S 37W 20 SW BC 444 15-Dec-2003 31-Dec-2003 Iliamna 2003-000938-0
2S 35W 19 SW BC 445 15-Dec-2003 31-Dec-2003 Iliamna 2003-000939-0 2S 35W 19 SE
BC 446 15-Dec-2003 31-Dec-2003 Iliamna 2003-000940-0 2S 35W 20 SW BC 447
15-Dec-2003 31-Dec-2003 Iliamna 2003-000941-0 2S 35W 20 SE BC 448 15-Dec-2003
31-Dec-2003 Iliamna 2003-000942-0 2S 35W 21 SW BC 449 15-Dec-2003 31-Dec-2003
Iliamna 2003-000943-0 2S 35W 21 SE BC 450 15-Dec-2003 31-Dec-2003 Iliamna
2003-000944-0 2S 35W 22 SW BC 451 15-Dec-2003 31-Dec-2003 Iliamna 2003-000945-0
2S 35W 22 SE BC 452 15-Dec-2003 31-Dec-2003 Iliamna 2003-000946-0 2S 38W 20 NE
BC 453 15-Dec-2003 31-Dec-2003 Iliamna 2003-000947-0 2S 38W 21 NW BC 454
15-Dec-2003 31-Dec-2003 Iliamna 2003-000948-0 2S 38W 21 NE BC 455 15-Dec-2003
31-Dec-2003 Iliamna 2003-000949-0 2S 38W 22 NW BC 456 15-Dec-2003 31-Dec-2003
Iliamna 2003-000950-0 2S 38W 22 NE BC 457 15-Dec-2003 31-Dec-2003 Iliamna
2003-000951-0 2S 38W 23 NW BC 458 15-Dec-2003 31-Dec-2003 Iliamna 2003-000952-0
2S 38W 23 NE BC 459 15-Dec-2003 31-Dec-2003 Iliamna 2003-000953-0 2S 38W 24 NW

Exhibit A
Page 11 of 23

--------------------------------------------------------------------------------


BC 460 15-Dec-2003 31-Dec-2003 Iliamna 2003-000954-0 2S 38W 24 NE BC 461
15-Dec-2003 31-Dec-2003 Iliamna 2003-000955-0 2S 37W 19 NW BC 462 15-Dec-2003
31-Dec-2003 Iliamna 2003-000956-0 2S 37W 19 NE BC 463 15-Dec-2003 31-Dec-2003
Iliamna 2003-000957-0 2S 37W 20 NW BC 464 15-Dec-2003 31-Dec-2003 Iliamna
2003-000958-0 2S 37W 20 NE BC 465 15-Dec-2003 31-Dec-2003 Iliamna 2003-000959-0
2S 35W 19 NW BC 466 15-Dec-2003 31-Dec-2003 Iliamna 2003-000960-0 2S 35W 19 NE
BC 467 15-Dec-2003 31-Dec-2003 Iliamna 2003-000961-0 2S 35W 20 NW BC 468
15-Dec-2003 31-Dec-2003 Iliamna 2003-000962-0 2S 35W 20 NE BC 469 15-Dec-2003
31-Dec-2003 Iliamna 2003-000963-0 2S 35W 21 NW BC 470 15-Dec-2003 31-Dec-2003
Iliamna 2003-000964-0 2S 35W 21 NE BC 471 15-Dec-2003 31-Dec-2003 Iliamna
2003-000965-0 2S 35W 22 NW BC 472 15-Dec-2003 31-Dec-2003 Iliamna 2003-000966-0
2S 35W 22 NE BC 473 15-Dec-2003 31-Dec-2003 Iliamna 2003-000967-0 2S 38W 16 SW
BC 474 15-Dec-2003 31-Dec-2003 Iliamna 2003-000968-0 2S 38W 16 SE BC 475
15-Dec-2003 31-Dec-2003 Iliamna 2003-000969-0 2S 38W 15 SW BC 476 15-Dec-2003
31-Dec-2003 Iliamna 2003-000970-0 2S 38W 15 SE BC 477 15-Dec-2003 31-Dec-2003
Iliamna 2003-000971-0 2S 38W 14 SW BC 478 15-Dec-2003 31-Dec-2003 Iliamna
2003-000972-0 2S 38W 14 SE BC 479 15-Dec-2003 31-Dec-2003 Iliamna 2003-000973-0
2S 38W 13 SW BC 480 15-Dec-2003 31-Dec-2003 Iliamna 2003-000974-0 2S 38W 13 SE
BC 481 15-Dec-2003 31-Dec-2003 Iliamna 2003-000975-0 2S 37W 18 SW BC 482
15-Dec-2003 31-Dec-2003 Iliamna 2003-000976-0 2S 37W 18 SE BC 483 15-Dec-2003
31-Dec-2003 Iliamna 2003-000977-0 2S 37W 17 SW BC 484 15-Dec-2003 31-Dec-2003
Iliamna 2003-000978-0 2S 37W 17 SE BC 485 15-Dec-2003 31-Dec-2003 Iliamna
2003-000979-0 2S 37W 16 SW BC 486 15-Dec-2003 31-Dec-2003 Iliamna 2003-000980-0
2S 37W 16 SE BC 487 15-Dec-2003 31-Dec-2003 Iliamna 2003-000981-0 2S 37W 15 SW
BC 488 15-Dec-2003 31-Dec-2003 Iliamna 2003-000982-0 2S 35W 18 SW BC 489
15-Dec-2003 31-Dec-2003 Iliamna 2003-000983-0 2S 35W 18 SE BC 490 15-Dec-2003
31-Dec-2003 Iliamna 2003-000984-0 2S 35W 17 SW BC 491 15-Dec-2003 31-Dec-2003
Iliamna 2003-000985-0 2S 35W 17 SE BC 492 15-Dec-2003 31-Dec-2003 Iliamna
2003-000986-0 2S 35W 16 SW BC 493 15-Dec-2003 31-Dec-2003 Iliamna 2003-000987-0
2S 35W 16 SE BC 494 15-Dec-2003 31-Dec-2003 Iliamna 2003-000988-0 2S 35W 15 SW
BC 495 15-Dec-2003 31-Dec-2003 Iliamna 2003-000989-0 2S 35W 15 SE BC 496
15-Dec-2003 31-Dec-2003 Iliamna 2003-000990-0 2S 38W 16 NW BC 497 15-Dec-2003
31-Dec-2003 Iliamna 2003-000991-0 2S 38W 16 NE BC 498 15-Dec-2003 31-Dec-2003
Iliamna 2003-000992-0 2S 38W 15 NW BC 499 15-Dec-2003 31-Dec-2003 Iliamna
2003-000993-0 2S 38W 15 NE BC 500 15-Dec-2003 31-Dec-2003 Iliamna 2003-000994-0
2S 38W 14 NW BC 501 15-Dec-2003 31-Dec-2003 Iliamna 2003-000995-0 2S 38W 14 NE

Exhibit A
Page 12 of 23

--------------------------------------------------------------------------------


BC 502 15-Dec-2003 31-Dec-2003 Iliamna 2003-000996-0 2S 38W 13 NW BC 503
15-Dec-2003 31-Dec-2003 Iliamna 2003-000997-0 2S 38W 13 NE BC 504 15-Dec-2003
31-Dec-2003 Iliamna 2003-000998-0 2S 37W 18 NW BC 505 15-Dec-2003 31-Dec-2003
Iliamna 2003-000999-0 2S 37W 18 NE BC 506 15-Dec-2003 31-Dec-2003 Iliamna
2003-001000-0 2S 37W 17 NW BC 507 15-Dec-2003 31-Dec-2003 Iliamna 2003-001001-0
2S 37W 17 NE BC 508 15-Dec-2003 31-Dec-2003 Iliamna 2003-001002-0 2S 37W 16 NW
BC 509 15-Dec-2003 31-Dec-2003 Iliamna 2003-001003-0 2S 37W 16 NE BC 510
15-Dec-2003 31-Dec-2003 Iliamna 2003-001004-0 2S 37W 15 NW BC 511 15-Dec-2003
31-Dec-2003 Iliamna 2003-001005-0 2S 35W 18 NW BC 512 15-Dec-2003 31-Dec-2003
Iliamna 2003-001006-0 2S 35W 18 NE BC 513 15-Dec-2003 31-Dec-2003 Iliamna
2003-001007-0 2S 35W 17 NW BC 514 15-Dec-2003 31-Dec-2003 Iliamna 2003-001008-0
2S 35W 17 NE BC 515 15-Dec-2003 31-Dec-2003 Iliamna 2003-001009-0 2S 35W 16 NW
BC 516 15-Dec-2003 31-Dec-2003 Iliamna 2003-001010-0 2S 35W 16 NE BC 517
15-Dec-2003 31-Dec-2003 Iliamna 2003-001011-0 2S 35W 15 NW BC 518 15-Dec-2003
31-Dec-2003 Iliamna 2003-001012-0 2S 35W 15 NE BC 519 16-Dec-2003 31-Dec-2003
Iliamna 2003-001013-0 2S 38W 10 SW BC 520 16-Dec-2003 31-Dec-2003 Iliamna
2003-001014-0 2S 38W 10 SE BC 521 16-Dec-2003 31-Dec-2003 Iliamna 2003-001015-0
2S 38W 11 SW BC 522 16-Dec-2003 31-Dec-2003 Iliamna 2003-001016-0 2S 38W 11 SE
BC 523 16-Dec-2003 31-Dec-2003 Iliamna 2003-001017-0 2S 38W 12 SW BC 524
16-Dec-2003 31-Dec-2003 Iliamna 2003-001018-0 2S 38W 12 SE BC 525 16-Dec-2003
31-Dec-2003 Iliamna 2003-001019-0 2S 37W 7 SW BC 526 16-Dec-2003 31-Dec-2003
Iliamna 2003-001020-0 2S 37W 7 SE BC 527 16-Dec-2003 31-Dec-2003 Iliamna
2003-001021-0 2S 37W 8 SW BC 528 16-Dec-2003 31-Dec-2003 Iliamna 2003-001022-0
2S 37W 8 SE BC 529 16-Dec-2003 31-Dec-2003 Iliamna 2003-001023-0 2S 37W 9 SW BC
530 16-Dec-2003 31-Dec-2003 Iliamna 2003-001024-0 2S 37W 9 SE BC 531 16-Dec-2003
31-Dec-2003 Iliamna 2003-001025-0 2S 37W 10 SW BC 532 16-Dec-2003 31-Dec-2003
Iliamna 2003-001026-0 2S 37W 10 SE BC 533 16-Dec-2003 31-Dec-2003 Iliamna
2003-001027-0 2S 37W 11 SW BC 534 16-Dec-2003 31-Dec-2003 Iliamna 2003-001028-0
2S 37W 11 SE BC 535 16-Dec-2003 31-Dec-2003 Iliamna 2003-001029-0 2S 37W 12 SW
BC 536 16-Dec-2003 31-Dec-2003 Iliamna 2003-001030-0 2S 37W 12 SE BC 537
16-Dec-2003 31-Dec-2003 Iliamna 2003-001031-0 2S 36W 7 SW BC 538 16-Dec-2003
31-Dec-2003 Iliamna 2003-001032-0 2S 36W 7 SE BC 539 16-Dec-2003 31-Dec-2003
Iliamna 2003-001033-0 2S 36W 8 SW BC 540 16-Dec-2003 31-Dec-2003 Iliamna
2003-001034-0 2S 36W 8 SE BC 541 16-Dec-2003 31-Dec-2003 Iliamna 2003-001035-0
2S 36W 9 SW BC 542 16-Dec-2003 31-Dec-2003 Iliamna 2003-001036-0 2S 36W 9 SE BC
543 16-Dec-2003 31-Dec-2003 Iliamna 2003-001037-0 2S 36W 10 SW

Exhibit A
Page 13 of 23

--------------------------------------------------------------------------------


BC 544 16-Dec-2003 31-Dec-2003 Iliamna 2003-001038-0 2S 36W 10 SE BC 545
16-Dec-2003 31-Dec-2003 Iliamna 2003-001039-0 2S 36W 11 SW BC 546 16-Dec-2003
31-Dec-2003 Iliamna 2003-001040-0 2S 36W 11 SE BC 547 16-Dec-2003 31-Dec-2003
Iliamna 2003-001041-0 2S 36W 12 SW BC 548 16-Dec-2003 31-Dec-2003 Iliamna
2003-001042-0 2S 36W 12 SE BC 549 16-Dec-2003 31-Dec-2003 Iliamna 2003-001043-0
2S 35W 7 SW BC 550 16-Dec-2003 31-Dec-2003 Iliamna 2003-001044-0 2S 35W 7 SE BC
551 16-Dec-2003 31-Dec-2003 Iliamna 2003-001045-0 2S 35W 8 SW BC 552 16-Dec-2003
31-Dec-2003 Iliamna 2003-001046-0 2S 35W 8 SE BC 553 16-Dec-2003 31-Dec-2003
Iliamna 2003-001047-0 2S 35W 9 SW BC 554 16-Dec-2003 31-Dec-2003 Iliamna
2003-001048-0 2S 35W 9 SE BC 555 16-Dec-2003 31-Dec-2003 Iliamna 2003-001049-0
2S 35W 10 SW BC 556 16-Dec-2003 31-Dec-2003 Iliamna 2003-001050-0 2S 35W 10 SE
BC 557 16-Dec-2003 31-Dec-2003 Iliamna 2003-001051-0 2S 38W 10 NW BC 558
16-Dec-2003 31-Dec-2003 Iliamna 2003-001052-0 2S 38W 10 NE BC 559 16-Dec-2003
31-Dec-2003 Iliamna 2003-001053-0 2S 38W 11 NW BC 560 16-Dec-2003 31-Dec-2003
Iliamna 2003-001054-0 2S 38W 11 NE BC 561 16-Dec-2003 31-Dec-2003 Iliamna
2003-001055-0 2S 38W 12 NW BC 562 16-Dec-2003 31-Dec-2003 Iliamna 2003-001056-0
2S 38W 12 NE BC 563 16-Dec-2003 31-Dec-2003 Iliamna 2003-001057-0 2S 37W 7 NW BC
564 16-Dec-2003 31-Dec-2003 Iliamna 2003-001058-0 2S 37W 7 NE BC 565 16-Dec-2003
31-Dec-2003 Iliamna 2003-001059-0 2S 37W 8 NW BC 566 16-Dec-2003 31-Dec-2003
Iliamna 2003-001060-0 2S 37W 8 NE BC 567 16-Dec-2003 31-Dec-2003 Iliamna
2003-001061-0 2S 37W 9 NW BC 568 16-Dec-2003 31-Dec-2003 Iliamna 2003-001062-0
2S 37W 9 NE BC 569 16-Dec-2003 31-Dec-2003 Iliamna 2003-001063-0 2S 37W 10 NW BC
570 16-Dec-2003 31-Dec-2003 Iliamna 2003-001064-0 2S 37W 10 NE BC 571
16-Dec-2003 31-Dec-2003 Iliamna 2003-001065-0 2S 37W 11 NW BC 572 16-Dec-2003
31-Dec-2003 Iliamna 2003-001066-0 2S 37W 11 NE BC 573 16-Dec-2003 31-Dec-2003
Iliamna 2003-001067-0 2S 37W 12 NW BC 574 16-Dec-2003 31-Dec-2003 Iliamna
2003-001068-0 2S 37W 12 NE BC 575 16-Dec-2003 31-Dec-2003 Iliamna 2003-001069-0
2S 36W 7 NW BC 576 16-Dec-2003 31-Dec-2003 Iliamna 2003-001070-0 2S 36W 7 NE BC
577 16-Dec-2003 31-Dec-2003 Iliamna 2003-001071-0 2S 36W 8 NW BC 578 16-Dec-2003
31-Dec-2003 Iliamna 2003-001072-0 2S 36W 8 NE BC 579 16-Dec-2003 31-Dec-2003
Iliamna 2003-001073-0 2S 36W 9 NW BC 580 16-Dec-2003 31-Dec-2003 Iliamna
2003-001074-0 2S 36W 9 NE BC 581 16-Dec-2003 31-Dec-2003 Iliamna 2003-001075-0
2S 36W 10 NW BC 582 16-Dec-2003 31-Dec-2003 Iliamna 2003-001076-0 2S 36W 10 NE
BC 583 16-Dec-2003 31-Dec-2003 Iliamna 2003-001077-0 2S 36W 11 NW BC 584
16-Dec-2003 31-Dec-2003 Iliamna 2003-001078-0 2S 36W 11 NE BC 585 16-Dec-2003
31-Dec-2003 Iliamna 2003-001079-0 2S 36W 12 NW

Exhibit A
Page 14 of 23

--------------------------------------------------------------------------------


BC 586 16-Dec-2003 31-Dec-2003 Iliamna 2003-001080-0 2S 36W 12 NE BC 587
16-Dec-2003 31-Dec-2003 Iliamna 2003-001081-0 2S 35W 7 NW BC 588 16-Dec-2003
31-Dec-2003 Iliamna 2003-001082-0 2S 35W 7 NE BC 589 16-Dec-2003 31-Dec-2003
Iliamna 2003-001083-0 2S 35W 8 NW BC 590 16-Dec-2003 31-Dec-2003 Iliamna
2003-001084-0 2S 35W 8 NE BC 591 16-Dec-2003 31-Dec-2003 Iliamna 2003-001085-0
2S 35W 9 NW BC 592 16-Dec-2003 31-Dec-2003 Iliamna 2003-001086-0 2S 35W 9 NE BC
593 16-Dec-2003 31-Dec-2003 Iliamna 2003-001087-0 2S 35W 10 NW BC 594
16-Dec-2003 31-Dec-2003 Iliamna 2003-001088-0 2S 35W 10 NE BC 595 16-Dec-2003
31-Dec-2003 Iliamna 2003-001089-0 2S 38W 2 SW BC 596 16-Dec-2003 31-Dec-2003
Iliamna 2003-001090-0 2S 38W 2 SE BC 597 16-Dec-2003 31-Dec-2003 Iliamna
2003-001091-0 2S 38W 1 SW BC 598 16-Dec-2003 31-Dec-2003 Iliamna 2003-001092-0
2S 38W 1 SE BC 599 16-Dec-2003 31-Dec-2003 Iliamna 2003-001093-0 2S 37W 6 SW BC
600 16-Dec-2003 31-Dec-2003 Iliamna 2003-001094-0 2S 37W 6 SE BC 601 16-Dec-2003
31-Dec-2003 Iliamna 2003-001095-0 2S 37W 5 SW BC 602 17-Dec-2003 31-Dec-2003
Iliamna 2003-001096-0 2S 37W 5 SE BC 603 16-Dec-2003 31-Dec-2003 Iliamna
2003-001097-0 2S 37W 4 SW BC 604 16-Dec-2003 31-Dec-2003 Iliamna 2003-001098-0
2S 37W 4 SE BC 605 16-Dec-2003 31-Dec-2003 Iliamna 2003-001099-0 2S 37W 3 SW BC
606 16-Dec-2003 31-Dec-2003 Iliamna 2003-001100-0 2S 37W 3 SE BC 607 16-Dec-2003
31-Dec-2003 Iliamna 2003-001101-0 2S 37W 2 SW BC 608 17-Dec-2003 31-Dec-2003
Iliamna 2003-001102-0 2S 37W 2 SE BC 609 17-Dec-2003 31-Dec-2003 Iliamna
2003-001103-0 2S 37W 1 SW BC 610 16-Dec-2003 31-Dec-2003 Iliamna 2003-001104-0
2S 37W 1 SE BC 611 16-Dec-2003 31-Dec-2003 Iliamna 2003-001105-0 2S 36W 6 SW BC
612 16-Dec-2003 31-Dec-2003 Iliamna 2003-001106-0 2S 36W 6 SE BC 613 16-Dec-2003
31-Dec-2003 Iliamna 2003-001107-0 2S 36W 5 SW BC 614 16-Dec-2003 31-Dec-2003
Iliamna 2003-001108-0 2S 36W 5 SE BC 615 16-Dec-2003 31-Dec-2003 Iliamna
2003-001109-0 2S 36W 4 SW BC 616 16-Dec-2003 31-Dec-2003 Iliamna 2003-001110-0
2S 36W 4 SE BC 617 16-Dec-2003 31-Dec-2003 Iliamna 2003-001111-0 2S 36W 3 SW BC
618 16-Dec-2003 31-Dec-2003 Iliamna 2003-001112-0 2S 36W 3 SE BC 619 16-Dec-2003
31-Dec-2003 Iliamna 2003-001113-0 2S 36W 2 SW BC 620 16-Dec-2003 31-Dec-2003
Iliamna 2003-001114-0 2S 36W 2 SE BC 621 16-Dec-2003 31-Dec-2003 Iliamna
2003-001115-0 2S 36W 1 SW BC 622 16-Dec-2003 31-Dec-2003 Iliamna 2003-001116-0
2S 36W 1 SE BC 623 16-Dec-2003 31-Dec-2003 Iliamna 2003-001117-0 2S 35W 6 SW BC
624 16-Dec-2003 31-Dec-2003 Iliamna 2003-001118-0 2S 35W 6 SE BC 625 16-Dec-2003
31-Dec-2003 Iliamna 2003-001119-0 2S 35W 5 SW BC 626 16-Dec-2003 31-Dec-2003
Iliamna 2003-001120-0 2S 35W 5 SE BC 627 16-Dec-2003 31-Dec-2003 Iliamna
2003-001121-0 2S 35W 4 SW

Exhibit A
Page 15 of 23

--------------------------------------------------------------------------------


BC 628 16-Dec-2003 31-Dec-2003 Iliamna 2003-001122-0 2S 35W 4 SE BC 629
16-Dec-2003 31-Dec-2003 Iliamna 2003-001123-0 2S 35W 3 SW BC 630 16-Dec-2003
31-Dec-2003 Iliamna 2003-001124-0 2S 35W 3 SE BC 631 16-Dec-2003 31-Dec-2003
Iliamna 2003-001125-0 2S 38W 2 NW BC 632 16-Dec-2003 31-Dec-2003 Iliamna
2003-001126-0 2S 38W 2 NE BC 633 16-Dec-2003 31-Dec-2003 Iliamna 2003-001127-0
2S 38W 1 NW BC 634 16-Dec-2003 31-Dec-2003 Iliamna 2003-001128-0 2S 38W 1 NE BC
635 16-Dec-2003 31-Dec-2003 Iliamna 2003-001129-0 2S 37W 6 NW BC 636 16-Dec-2003
31-Dec-2003 Iliamna 2003-001130-0 2S 37W 6 NE BC 637 16-Dec-2003 31-Dec-2003
Iliamna 2003-001131-0 2S 37W 5 NW BC 638 16-Dec-2003 31-Dec-2003 Iliamna
2003-001132-0 2S 37W 5 NE BC 639 16-Dec-2003 31-Dec-2003 Iliamna 2003-001133-0
2S 37W 4 NW BC 640 16-Dec-2003 31-Dec-2003 Iliamna 2003-001134-0 2S 37W 4 NE BC
641 16-Dec-2003 31-Dec-2003 Iliamna 2003-001135-0 2S 37W 3 NW BC 642 16-Dec-2003
31-Dec-2003 Iliamna 2003-001136-0 2S 37W 3 NE BC 643 16-Dec-2003 31-Dec-2003
Iliamna 2003-001137-0 2S 37W 2 NW BC 644 16-Dec-2003 31-Dec-2003 Iliamna
2003-001138-0 2S 37W 2 NE BC 645 16-Dec-2003 31-Dec-2003 Iliamna 2003-001139-0
2S 37W 1 NW BC 646 16-Dec-2003 31-Dec-2003 Iliamna 2003-001140-0 2S 37W 1 NE BC
647 16-Dec-2003 31-Dec-2003 Iliamna 2003-001141-0 2S 36W 6 NW BC 648 16-Dec-2003
31-Dec-2003 Iliamna 2003-001142-0 2S 36W 6 NE BC 649 16-Dec-2003 31-Dec-2003
Iliamna 2003-001143-0 2S 36W 5 NW BC 650 16-Dec-2003 31-Dec-2003 Iliamna
2003-001144-0 2S 36W 5 NE BC 651 16-Dec-2003 31-Dec-2003 Iliamna 2003-001145-0
2S 36W 4 NW BC 652 16-Dec-2003 31-Dec-2003 Iliamna 2003-001146-0 2S 36W 4 NE BC
653 16-Dec-2003 31-Dec-2003 Iliamna 2003-001147-0 2S 36W 3 NW BC 654 16-Dec-2003
31-Dec-2003 Iliamna 2003-001148-0 2S 36W 3 NE BC 655 16-Dec-2003 31-Dec-2003
Iliamna 2003-001149-0 2S 36W 2 NW BC 656 16-Dec-2003 31-Dec-2003 Iliamna
2003-001150-0 2S 36W 2 NE BC 657 16-Dec-2003 31-Dec-2003 Iliamna 2003-001151-0
2S 36W 1 NW BC 658 16-Dec-2003 31-Dec-2003 Iliamna 2003-001152-0 2S 36W 1 NE BC
659 16-Dec-2003 31-Dec-2003 Iliamna 2003-001153-0 2S 35W 6 NW BC 660 16-Dec-2003
31-Dec-2003 Iliamna 2003-001154-0 2S 35W 6 NE BC 661 16-Dec-2003 31-Dec-2003
Iliamna 2003-001155-0 2S 35W 5 NW BC 662 16-Dec-2003 31-Dec-2003 Iliamna
2003-001156-0 2S 35W 5 NE BC 663 17-Dec-2003 31-Dec-2003 Iliamna 2003-001157-0
2S 35W 4 NW BC 664 16-Dec-2003 31-Dec-2003 Iliamna 2003-001158-0 2S 35W 4 NE BC
665 16-Dec-2003 31-Dec-2003 Iliamna 2003-001159-0 2S 35W 3 NW BC 666 16-Dec-2003
31-Dec-2003 Iliamna 2003-001160-0 2S 35W 3 NE BC 667 17-Dec-2003 31-Dec-2003
Iliamna 2003-001161-0 1S 38W 35 SW BC 668 17-Dec-2003 31-Dec-2003 Iliamna
2003-001162-0 1S 38W 35 SE BC 669 17-Dec-2003 31-Dec-2003 Iliamna 2003-001163-0
1S 38W 36 SW

Exhibit A
Page 16 of 23

--------------------------------------------------------------------------------


BC 670 17-Dec-2003 31-Dec-2003 Iliamna 2003-001164-0 1S 38W 36 SE BC 671
17-Dec-2003 31-Dec-2003 Iliamna 2003-001165-0 1S 37W 31 SW BC 672 17-Dec-2003
31-Dec-2003 Iliamna 2003-001166-0 1S 37W 31 SE BC 673 17-Dec-2003 31-Dec-2003
Iliamna 2003-001167-0 1S 37W 32 SW BC 674 17-Dec-2003 31-Dec-2003 Iliamna
2003-001168-0 1S 37W 32 SE BC 675 17-Dec-2003 31-Dec-2003 Iliamna 2003-001169-0
1S 37W 33 SW BC 676 17-Dec-2003 31-Dec-2003 Iliamna 2003-001170-0 1S 37W 33 SE
BC 677 17-Dec-2003 31-Dec-2003 Iliamna 2003-001171-0 1S 37W 34 SW BC 678
17-Dec-2003 31-Dec-2003 Iliamna 2003-001172-0 1S 37W 34 SE BC 679 17-Dec-2003
31-Dec-2003 Iliamna 2003-001173-0 1S 37W 35 SW BC 680 17-Dec-2003 31-Dec-2003
Iliamna 2003-001174-0 1S 37W 35 SE BC 681 17-Dec-2003 31-Dec-2003 Iliamna
2003-001175-0 1S 37W 36 SW BC 682 17-Dec-2003 31-Dec-2003 Iliamna 2003-001176-0
1S 37W 36 SE BC 683 17-Dec-2003 31-Dec-2003 Iliamna 2003-001177-0 1S 36W 31 SW
BC 684 17-Dec-2003 31-Dec-2003 Iliamna 2003-001178-0 1S 36W 31 SE BC 685
17-Dec-2003 31-Dec-2003 Iliamna 2003-001179-0 1S 36W 32 SW BC 686 17-Dec-2003
31-Dec-2003 Iliamna 2003-001180-0 1S 36W 32 SE BC 687 17-Dec-2003 31-Dec-2003
Iliamna 2003-001181-0 1S 36W 33 SW BC 688 17-Dec-2003 31-Dec-2003 Iliamna
2003-001182-0 1S 36W 33 SE BC 689 17-Dec-2003 31-Dec-2003 Iliamna 2003-001183-0
1S 36W 34 SW BC 690 17-Dec-2003 31-Dec-2003 Iliamna 2003-001184-0 1S 36W 34 SE
BC 691 17-Dec-2003 31-Dec-2003 Iliamna 2003-001185-0 1S 36W 35 SW BC 692
17-Dec-2003 31-Dec-2003 Iliamna 2003-001186-0 1S 36W 35 SE BC 693 17-Dec-2003
31-Dec-2003 Iliamna 2003-001187-0 1S 36W 36 SW BC 694 17-Dec-2003 31-Dec-2003
Iliamna 2003-001188-0 1S 36W 36 SE BC 695 17-Dec-2003 31-Dec-2003 Iliamna
2003-001189-0 1S 35W 31 SW BC 696 17-Dec-2003 31-Dec-2003 Iliamna 2003-001190-0
1S 35W 31 SE BC 697 17-Dec-2003 31-Dec-2003 Iliamna 2003-001191-0 1S 35W 32 SW
BC 698 17-Dec-2003 31-Dec-2003 Iliamna 2003-001192-0 1S 35W 32 SE BC 699
17-Dec-2003 31-Dec-2003 Iliamna 2003-001193-0 1S 35W 33 SW BC 700 17-Dec-2003
31-Dec-2003 Iliamna 2003-001194-0 1S 35W 33 SE BC 701 17-Dec-2003 31-Dec-2003
Iliamna 2003-001195-0 1S 35W 34 SW BC 702 17-Dec-2003 31-Dec-2003 Iliamna
2003-001196-0 1S 35W 34 SE BC 703 17-Dec-2003 31-Dec-2003 Iliamna 2003-001197-0
1S 38W 35 NW BC 704 17-Dec-2003 31-Dec-2003 Iliamna 2003-001198-0 1S 38W 35 NE
BC 705 17-Dec-2003 31-Dec-2003 Iliamna 2003-001199-0 1S 38W 36 NW BC 706
17-Dec-2003 31-Dec-2003 Iliamna 2003-001200-0 1S 38W 36 NE BC 707 17-Dec-2003
31-Dec-2003 Iliamna 2003-001201-0 1S 37W 31 NW BC 708 17-Dec-2003 31-Dec-2003
Iliamna 2003-001202-0 1S 37W 31 NE BC 709 17-Dec-2003 31-Dec-2003 Iliamna
2003-001203-0 1S 37W 32 NW BC 710 17-Dec-2003 31-Dec-2003 Iliamna 2003-001204-0
1S 37W 32 NE BC 711 17-Dec-2003 31-Dec-2003 Iliamna 2003-001205-0 1S 37W 33 NW

Exhibit A
Page 17 of 23

--------------------------------------------------------------------------------


BC 712 17-Dec-2003 31-Dec-2003 Iliamna 2003-001206-0 1S 37W 33 NE BC 713
17-Dec-2003 31-Dec-2003 Iliamna 2003-001207-0 1S 37W 34 NW BC 714 17-Dec-2003
31-Dec-2003 Iliamna 2003-001208-0 1S 37W 34 NE BC 715 17-Dec-2003 31-Dec-2003
Iliamna 2003-001209-0 1S 37W 35 NW BC 716 17-Dec-2003 31-Dec-2003 Iliamna
2003-001210-0 1S 37W 35 NE BC 717 17-Dec-2003 31-Dec-2003 Iliamna 2003-001211-0
1S 37W 36 NW BC 718 17-Dec-2003 31-Dec-2003 Iliamna 2003-001212-0 1S 37W 36 NE
BC 719 17-Dec-2003 31-Dec-2003 Iliamna 2003-001213-0 1S 36W 31 NW BC 720
17-Dec-2003 31-Dec-2003 Iliamna 2003-001214-0 1S 36W 31 NE BC 721 17-Dec-2003
31-Dec-2003 Iliamna 2003-001215-0 1S 36W 32 NW BC 722 17-Dec-2003 31-Dec-2003
Iliamna 2003-001216-0 1S 36W 32 NE BC 723 17-Dec-2003 31-Dec-2003 Iliamna
2003-001217-0 1S 36W 33 NW BC 724 17-Dec-2003 31-Dec-2003 Iliamna 2003-001218-0
1S 36W 33 NE BC 725 17-Dec-2003 31-Dec-2003 Iliamna 2003-001219-0 1S 36W 34 NW
BC 726 17-Dec-2003 31-Dec-2003 Iliamna 2003-001220-0 1S 36W 34 NE BC 727
17-Dec-2003 31-Dec-2003 Iliamna 2003-001221-0 1S 36W 35 NW BC 728 17-Dec-2003
31-Dec-2003 Iliamna 2003-001222-0 1S 36W 35 NE BC 729 17-Dec-2003 31-Dec-2003
Iliamna 2003-001223-0 1S 36W 36 NW BC 730 17-Dec-2003 31-Dec-2003 Iliamna
2003-001224-0 1S 36W 36 NE BC 731 17-Dec-2003 31-Dec-2003 Iliamna 2003-001225-0
1S 35W 31 NW BC 732 17-Dec-2003 31-Dec-2003 Iliamna 2003-001226-0 1S 35W 31 NE
BC 733 17-Dec-2003 31-Dec-2003 Iliamna 2003-001227-0 1S 35W 32 NW BC 734
17-Dec-2003 31-Dec-2003 Iliamna 2003-001228-0 1S 35W 32 NE BC 735 17-Dec-2003
31-Dec-2003 Iliamna 2003-001229-0 1S 35W 33 NW BC 736 17-Dec-2003 31-Dec-2003
Iliamna 2003-001230-0 1S 35W 33 NE BC 737 17-Dec-2003 31-Dec-2003 Iliamna
2003-001231-0 1S 35W 34 NW BC 738 17-Dec-2003 31-Dec-2003 Iliamna 2003-001232-0
1S 35W 34 NE BC 739 17-Dec-2003 31-Dec-2003 Iliamna 2003-001233-0 1S 37W 29 SW
BC 740 17-Dec-2003 31-Dec-2003 Iliamna 2003-001234-0 1S 37W 29 SE BC 741
17-Dec-2003 31-Dec-2003 Iliamna 2003-001235-0 1S 37W 28 SW BC 742 17-Dec-2003
31-Dec-2003 Iliamna 2003-001236-0 1S 37W 28 SE BC 743 17-Dec-2003 31-Dec-2003
Iliamna 2003-001237-0 1S 37W 27 SW BC 744 17-Dec-2003 31-Dec-2003 Iliamna
2003-001238-0 1S 37W 27 SE BC 745 17-Dec-2003 31-Dec-2003 Iliamna 2003-001239-0
1S 37W 26 SW BC 746 17-Dec-2003 31-Dec-2003 Iliamna 2003-001240-0 1S 37W 26 SE
BC 747 17-Dec-2003 31-Dec-2003 Iliamna 2003-001241-0 1S 37W 25 SW BC 748
17-Dec-2003 31-Dec-2003 Iliamna 2003-001242-0 1S 37W 25 SE BC 749 17-Dec-2003
31-Dec-2003 Iliamna 2003-001243-0 1S 36W 30 SW BC 750 17-Dec-2003 31-Dec-2003
Iliamna 2003-001244-0 1S 36W 30 SE BC 751 17-Dec-2003 31-Dec-2003 Iliamna
2003-001245-0 1S 36W 29 SW BC 752 17-Dec-2003 31-Dec-2003 Iliamna 2003-001246-0
1S 36W 29 SE BC 753 17-Dec-2003 31-Dec-2003 Iliamna 2003-001247-0 1S 36W 28 SW

Exhibit A
Page 18 of 23

--------------------------------------------------------------------------------


BC 754 17-Dec-2003 31-Dec-2003 Iliamna 2003-001248-0 1S 36W 28 SE BC 755
17-Dec-2003 31-Dec-2003 Iliamna 2003-001249-0 1S 36W 27 SW BC 756 17-Dec-2003
31-Dec-2003 Iliamna 2003-001250-0 1S 36W 27 SE BC 757 17-Dec-2003 31-Dec-2003
Iliamna 2003-001251-0 1S 36W 26 SW BC 758 17-Dec-2003 31-Dec-2003 Iliamna
2003-001252-0 1S 36W 26 SE BC 759 17-Dec-2003 31-Dec-2003 Iliamna 2003-001253-0
1S 36W 25 SW BC 760 17-Dec-2003 31-Dec-2003 Iliamna 2003-001254-0 1S 36W 25 SE
BC 761 17-Dec-2003 31-Dec-2003 Iliamna 2003-001255-0 1S 35W 30 SW BC 762
17-Dec-2003 31-Dec-2003 Iliamna 2003-001256-0 1S 35W 30 SE BC 763 17-Dec-2003
31-Dec-2003 Iliamna 2003-001257-0 1S 35W 29 SW BC 764 17-Dec-2003 31-Dec-2003
Iliamna 2003-001258-0 1S 35W 29 SE BC 765 17-Dec-2003 31-Dec-2003 Iliamna
2003-001259-0 1S 35W 28 SW BC 766 17-Dec-2003 31-Dec-2003 Iliamna 2003-001260-0
1S 35W 28 SE BC 767 17-Dec-2003 31-Dec-2003 Iliamna 2003-001261-0 1S 35W 27 SW
BC 768 17-Dec-2003 31-Dec-2003 Iliamna 2003-001262-0 1S 35W 27 SE BC 769
17-Dec-2003 31-Dec-2003 Iliamna 2003-001263-0 1S 37W 29 NW BC 770 17-Dec-2003
31-Dec-2003 Iliamna 2003-001264-0 1S 37W 29 NE BC 771 17-Dec-2003 31-Dec-2003
Iliamna 2003-001265-0 1S 37W 28 NW BC 772 17-Dec-2003 31-Dec-2003 Iliamna
2003-001266-0 1S 37W 28 NE BC 773 17-Dec-2003 31-Dec-2003 Iliamna 2003-001267-0
1S 37W 27 NW BC 774 17-Dec-2003 31-Dec-2003 Iliamna 2003-001268-0 1S 37W 27 NE
BC 775 17-Dec-2003 31-Dec-2003 Iliamna 2003-001269-0 1S 37W 26 NW BC 776
17-Dec-2003 31-Dec-2003 Iliamna 2003-001270-0 1S 37W 26 NE BC 777 17-Dec-2003
31-Dec-2003 Iliamna 2003-001271-0 1S 37W 25 NW BC 778 17-Dec-2003 31-Dec-2003
Iliamna 2003-001272-0 1S 37W 25 NE BC 779 17-Dec-2003 31-Dec-2003 Iliamna
2003-001273-0 1S 36W 30 NW BC 780 17-Dec-2003 31-Dec-2003 Iliamna 2003-001274-0
1S 36W 30 NE BC 781 17-Dec-2003 31-Dec-2003 Iliamna 2003-001275-0 1S 36W 29 NW
BC 782 17-Dec-2003 31-Dec-2003 Iliamna 2003-001276-0 1S 36W 29 NE BC 783
17-Dec-2003 31-Dec-2003 Iliamna 2003-001277-0 1S 36W 28 NW BC 784 17-Dec-2003
31-Dec-2003 Iliamna 2003-001278-0 1S 36W 28 NE BC 785 17-Dec-2003 31-Dec-2003
Iliamna 2003-001279-0 1S 36W 27 NW BC 786 17-Dec-2003 31-Dec-2003 Iliamna
2003-001280-0 1S 36W 27 NE BC 787 17-Dec-2003 31-Dec-2003 Iliamna 2003-001281-0
1S 36W 26 NW BC 788 17-Dec-2003 31-Dec-2003 Iliamna 2003-001282-0 1S 36W 26 NE
BC 789 17-Dec-2003 31-Dec-2003 Iliamna 2003-001283-0 1S 36W 25 NW BC 790
17-Dec-2003 31-Dec-2003 Iliamna 2003-001284-0 1S 36W 25 NE BC 791 17-Dec-2003
31-Dec-2003 Iliamna 2003-001285-0 1S 35W 30 NW BC 792 17-Dec-2003 31-Dec-2003
Iliamna 2003-001286-0 1S 35W 30 NE BC 793 17-Dec-2003 31-Dec-2003 Iliamna
2003-001287-0 1S 35W 29 NW BC 794 17-Dec-2003 31-Dec-2003 Iliamna 2003-001288-0
1S 35W 29 NE BC 795 17-Dec-2003 31-Dec-2003 Iliamna 2003-001289-0 1S 35W 28 NW

Exhibit A
Page 19 of 23

--------------------------------------------------------------------------------


BC 796 17-Dec-2003 31-Dec-2003 Iliamna 2003-001290-0 1S 35W 28 NE BC 797
17-Dec-2003 31-Dec-2003 Iliamna 2003-001291-0 1S 35W 27 NW BC 798 17-Dec-2003
31-Dec-2003 Iliamna 2003-001292-0 1S 35W 27 NE BC 799 17-Dec-2003 31-Dec-2003
Iliamna 2003-001293-0 1S 37W 22 SW BC 800 17-Dec-2003 31-Dec-2003 Iliamna
2003-001294-0 1S 37W 22 SE BC 801 17-Dec-2003 31-Dec-2003 Iliamna 2003-001295-0
1S 37W 23 SW BC 802 17-Dec-2003 31-Dec-2003 Iliamna 2003-001296-0 1S 37W 23 SE
BC 803 17-Dec-2003 31-Dec-2003 Iliamna 2003-001297-0 1S 37W 24 SW BC 804
17-Dec-2003 31-Dec-2003 Iliamna 2003-001298-0 1S 37W 24 SE BC 805 17-Dec-2003
31-Dec-2003 Iliamna 2003-001299-0 1S 36W 19 SW BC 806 17-Dec-2003 31-Dec-2003
Iliamna 2003-001300-0 1S 36W 19 SE BC 807 17-Dec-2003 31-Dec-2003 Iliamna
2003-001301-0 1S 36W 20 SW BC 808 17-Dec-2003 31-Dec-2003 Iliamna 2003-001302-0
1S 36W 20 SE BC 809 17-Dec-2003 31-Dec-2003 Iliamna 2003-001303-0 1S 36W 21 SW
BC 810 17-Dec-2003 31-Dec-2003 Iliamna 2003-001304-0 1S 36W 21 SE BC 811
17-Dec-2003 31-Dec-2003 Iliamna 2003-001305-0 1S 36W 22 SW BC 812 17-Dec-2003
31-Dec-2003 Iliamna 2003-001306-0 1S 36W 22 SE BC 813 17-Dec-2003 31-Dec-2003
Iliamna 2003-001307-0 1S 36W 23 SE BC 814 17-Dec-2003 31-Dec-2003 Iliamna
2003-001308-0 1S 36W 24 SW BC 815 17-Dec-2003 31-Dec-2003 Iliamna 2003-001309-0
1S 36W 24 SE BC 816 17-Dec-2003 31-Dec-2003 Iliamna 2003-001310-0 1S 36W 19 SW
BC 817 17-Dec-2003 31-Dec-2003 Iliamna 2003-001311-0 1S 35W 19 SE BC 818
17-Dec-2003 31-Dec-2003 Iliamna 2003-001312-0 1S 35W 20 SW BC 819 17-Dec-2003
31-Dec-2003 Iliamna 2003-001313-0 1S 35W 20 SE BC 820 17-Dec-2003 31-Dec-2003
Iliamna 2003-001314-0 1S 35W 21 SW BC 821 17-Dec-2003 31-Dec-2003 Iliamna
2003-001315-0 1S 35W 21 SE BC 822 17-Dec-2003 31-Dec-2003 Iliamna 2003-001316-0
1S 35W 22 SW BC 823 17-Dec-2003 31-Dec-2003 Iliamna 2003-001317-0 1S 35W 22 SE
BC 824 17-Dec-2003 31-Dec-2003 Iliamna 2003-001318-0 1S 37W 22 NW BC 825
17-Dec-2003 31-Dec-2003 Iliamna 2003-001319-0 1S 37W 22 NE BC 826 17-Dec-2003
31-Dec-2003 Iliamna 2003-001320-0 1S 37W 23 NW BC 827 17-Dec-2003 31-Dec-2003
Iliamna 2003-001321-0 1S 37W 23 NE BC 828 17-Dec-2003 31-Dec-2003 Iliamna
2003-001322-0 1S 37W 24 NW BC 829 17-Dec-2003 31-Dec-2003 Iliamna 2003-001323-0
1S 37W 24 NE BC 830 17-Dec-2003 31-Dec-2003 Iliamna 2003-001324-0 1S 36W 19 NW
BC 831 17-Dec-2003 31-Dec-2003 Iliamna 2003-001325-0 1S 36W 19 NE BC 832
17-Dec-2003 31-Dec-2003 Iliamna 2003-001326-0 1S 36W 20 NW BC 833 17-Dec-2003
31-Dec-2003 Iliamna 2003-001327-0 1S 36W 20 NE BC 834 17-Dec-2003 31-Dec-2003
Iliamna 2003-001328-0 1S 36W 21 NW BC 835 17-Dec-2003 31-Dec-2003 Iliamna
2003-001329-0 1S 36W 21 NE BC 836 17-Dec-2003 31-Dec-2003 Iliamna 2003-001330-0
1S 36W 22 NW BC 837 17-Dec-2003 31-Dec-2003 Iliamna 2003-001331-0 1S 36W 23 NE

Exhibit A
Page 20 of 23

--------------------------------------------------------------------------------


BC 838 17-Dec-2003 31-Dec-2003 Iliamna 2003-001332-0 1S 36W 24 NW BC 839
17-Dec-2003 31-Dec-2003 Iliamna 2003-001333-0 1S 36W 24 NE BC 840 17-Dec-2003
31-Dec-2003 Iliamna 2003-001334-0 1S 36W 19 NW BC 841 17-Dec-2003 31-Dec-2003
Iliamna 2003-001335-0 1S 36W 19 NE BC 842 17-Dec-2003 31-Dec-2003 Iliamna
2003-001336-0 1S 35W 20 NW BC 843 17-Dec-2003 31-Dec-2003 Iliamna 2003-001337-0
1S 35W 20 NE BC 844 17-Dec-2003 31-Dec-2003 Iliamna 2003-001338-0 1S 35W 21 NW
BC 845 17-Dec-2003 31-Dec-2003 Iliamna 2003-001339-0 1S 35W 21 NE BC 846
17-Dec-2003 31-Dec-2003 Iliamna 2003-001340-0 1S 35W 22 NW BC 847 17-Dec-2003
31-Dec-2003 Iliamna 2003-001341-0 1S 35W 22 NE BC 848 17-Dec-2003 31-Dec-2003
Iliamna 2003-001342-0 1S 36W 17 SW BC 849 17-Dec-2003 31-Dec-2003 Iliamna
2003-001343-0 1S 36W 17 SE BC 850 17-Dec-2003 31-Dec-2003 Iliamna 2003-001344-0
1S 36W 16 SW BC 851 17-Dec-2003 31-Dec-2003 Iliamna 2003-001345-0 1S 36W 16 SE
BC 852 17-Dec-2003 31-Dec-2003 Iliamna 2003-001346-0 1S 36W 15 SW BC 853
17-Dec-2003 31-Dec-2003 Iliamna 2003-001347-0 1S 36W 15 SE BC 854 17-Dec-2003
31-Dec-2003 Iliamna 2003-001348-0 1S 36W 14 SW BC 855 17-Dec-2003 31-Dec-2003
Iliamna 2003-001349-0 1S 36W 14 SE BC 856 17-Dec-2003 31-Dec-2003 Iliamna
2003-001350-0 1S 36W 13 SW BC 857 17-Dec-2003 31-Dec-2003 Iliamna 2003-001351-0
1S 36W 13 SE BC 858 17-Dec-2003 31-Dec-2003 Iliamna 2003-001352-0 1S 35W 18 SW
BC 859 17-Dec-2003 31-Dec-2003 Iliamna 2003-001353-0 1S 35W 18 SE BC 860
17-Dec-2003 31-Dec-2003 Iliamna 2003-001354-0 1S 35W 17 SW BC 861 17-Dec-2003
31-Dec-2003 Iliamna 2003-001355-0 1S 35W 17 SE BC 862 17-Dec-2003 31-Dec-2003
Iliamna 2003-001356-0 1S 35W 16 SW BC 863 17-Dec-2003 31-Dec-2003 Iliamna
2003-001357-0 1S 35W 16 SE BC 864 17-Dec-2003 31-Dec-2003 Iliamna 2003-001358-0
1S 35W 15 SW BC 865 17-Dec-2003 31-Dec-2003 Iliamna 2003-001359-0 1S 35W 15 SE
BC 866 17-Dec-2003 31-Dec-2003 Iliamna 2003-001360-0 1S 36W 17 NW BC 867
17-Dec-2003 31-Dec-2003 Iliamna 2003-001361-0 1S 36W 17 NE BC 868 17-Dec-2003
31-Dec-2003 Iliamna 2003-001362-0 1S 36W 16 NW BC 869 17-Dec-2003 31-Dec-2003
Iliamna 2003-001363-0 1S 36W 16 NE BC 870 17-Dec-2003 31-Dec-2003 Iliamna
2003-001364-0 1S 36W 15 NW BC 871 17-Dec-2003 31-Dec-2003 Iliamna 2003-001365-0
1S 36W 15 NE BC 872 17-Dec-2003 31-Dec-2003 Iliamna 2003-001366-0 1S 36W 14 NW
BC 873 17-Dec-2003 31-Dec-2003 Iliamna 2003-001367-0 1S 36W 14 NE BC 874
17-Dec-2003 31-Dec-2003 Iliamna 2003-001368-0 1S 36W 13 NW BC 875 17-Dec-2003
31-Dec-2003 Iliamna 2003-001369-0 1S 36W 13 NE BC 876 17-Dec-2003 31-Dec-2003
Iliamna 2003-001370-0 1S 35W 18 NW BC 877 17-Dec-2003 31-Dec-2003 Iliamna
2003-001371-0 1S 35W 18 NE BC 878 17-Dec-2003 31-Dec-2003 Iliamna 2003-001372-0
1S 35W 17 NW BC 879 17-Dec-2003 31-Dec-2003 Iliamna 2003-001373-0 1S 35W 17 NE

Exhibit A
Page 21 of 23

--------------------------------------------------------------------------------


BC 880 17-Dec-2003 31-Dec-2003 Iliamna 2003-001374-0 1S 35W 16 NW BC 881
17-Dec-2003 31-Dec-2003 Iliamna 2003-001375-0 1S 35W 16 NE BC 882 17-Dec-2003
31-Dec-2003 Iliamna 2003-001376-0 1S 35W 15 NW BC 883 17-Dec-2003 31-Dec-2003
Iliamna 2003-001377-0 1S 35W 15 NE BC 884 17-Dec-2003 31-Dec-2003 Iliamna
2003-001378-0 1S 36W 9 SW BC 885 17-Dec-2003 31-Dec-2003 Iliamna 2003-001379-0
1S 36W 9 SE BC 886 17-Dec-2003 31-Dec-2003 Iliamna 2003-001380-0 1S 36W 10 SW BC
887 17-Dec-2003 31-Dec-2003 Iliamna 2003-001381-0 1S 36W 10 SE BC 888
17-Dec-2003 31-Dec-2003 Iliamna 2003-001382-0 1S 36W 11 SW BC 889 17-Dec-2003
31-Dec-2003 Iliamna 2003-001383-0 1S 36W 11 SE BC 890 17-Dec-2003 31-Dec-2003
Iliamna 2003-001384-0 1S 36W 12 SW BC 891 17-Dec-2003 31-Dec-2003 Iliamna
2003-001385-0 1S 36W 12 SE BC 892 17-Dec-2003 31-Dec-2003 Iliamna 2003-001386-0
1S 35W 7 SW BC 893 17-Dec-2003 31-Dec-2003 Iliamna 2003-001387-0 1S 35W 7 SE BC
894 17-Dec-2003 31-Dec-2003 Iliamna 2003-001388-0 1S 35W 8 SW BC 895 17-Dec-2003
31-Dec-2003 Iliamna 2003-001389-0 1S 35W 8 SE BC 896 17-Dec-2003 31-Dec-2003
Iliamna 2003-001390-0 1S 35W 9 SW BC 897 17-Dec-2003 31-Dec-2003 Iliamna
2003-001391-0 1S 35W 9 SE BC 898 17-Dec-2003 31-Dec-2003 Iliamna 2003-001392-0
1S 35W 10 SW BC 899 17-Dec-2003 31-Dec-2003 Iliamna 2003-001393-0 1S 35W 10 SE
BC 900 17-Dec-2003 31-Dec-2003 Iliamna 2003-001394-0 1S 36W 9 NW BC 901
17-Dec-2003 31-Dec-2003 Iliamna 2003-001395-0 1S 36W 9 NE BC 902 17-Dec-2003
31-Dec-2003 Iliamna 2003-001396-0 1S 36W 10 NW BC 903 17-Dec-2003 31-Dec-2003
Iliamna 2003-001397-0 1S 36W 10 NE BC 904 17-Dec-2003 31-Dec-2003 Iliamna
2003-001398-0 1S 36W 11 NW BC 905 17-Dec-2003 31-Dec-2003 Iliamna 2003-001399-0
1S 36W 11 NE BC 906 17-Dec-2003 31-Dec-2003 Iliamna 2003-001400-0 1S 36W 12 NW
BC 907 17-Dec-2003 31-Dec-2003 Iliamna 2003-001401-0 1S 36W 12 NE BC 908
17-Dec-2003 31-Dec-2003 Iliamna 2003-001402-0 1S 35W 7 NW BC 909 17-Dec-2003
31-Dec-2003 Iliamna 2003-001403-0 1S 35W 7 NE BC 910 17-Dec-2003 31-Dec-2003
Iliamna 2003-001404-0 1S 35W 8 NW BC 911 17-Dec-2003 31-Dec-2003 Iliamna
2003-001405-0 1S 35W 8 NE BC 912 17-Dec-2003 31-Dec-2003 Iliamna 2003-001406-0
1S 35W 9 NW BC 913 17-Dec-2003 31-Dec-2003 Iliamna 2003-001407-0 1S 35W 9 NE BC
914 17-Dec-2003 31-Dec-2003 Iliamna 2003-001408-0 1S 35W 10 NW BC 915
17-Dec-2003 31-Dec-2003 Iliamna 2003-001409-0 1S 35W 10 NE BC 916 17-Dec-2003
31-Dec-2003 Iliamna 2003-001410-0 1S 36W 4 SW BC 917 17-Dec-2003 31-Dec-2003
Iliamna 2003-001411-0 1S 36W 4 SE BC 918 17-Dec-2003 31-Dec-2003 Iliamna
2003-001412-0 1S 36W 3 SW BC 919 17-Dec-2003 31-Dec-2003 Iliamna 2003-001413-0
1S 36W 2 SE BC 920 17-Dec-2003 31-Dec-2003 Iliamna 2003-001414-0 1S 36W 1 SW BC
921 17-Dec-2003 31-Dec-2003 Iliamna 2003-001415-0 1S 36W 1 SE

Exhibit A
Page 22 of 23

--------------------------------------------------------------------------------


BC 922 17-Dec-2003 31-Dec-2003 Iliamna 2003-001416-0 1S 35W 6 SW BC 923
17-Dec-2003 31-Dec-2003 Iliamna 2003-001417-0 1S 35W 6 SE BC 924 17-Dec-2003
31-Dec-2003 Iliamna 2003-001418-0 1S 35W 5 SW BC 925 17-Dec-2003 31-Dec-2003
Iliamna 2003-001419-0 1S 35W 5 SE BC 926 17-Dec-2003 31-Dec-2003 Iliamna
2003-001420-0 1S 35W 4 SW BC 927 17-Dec-2003 31-Dec-2003 Iliamna 2003-001421-0
1S 35W 4 SE BC 928 17-Dec-2003 31-Dec-2003 Iliamna 2003-001422-0 1S 35W 3 SW BC
929 17-Dec-2003 31-Dec-2003 Iliamna 2003-001423-0 1S 35W 3 SE BC 930 17-Dec-2003
31-Dec-2003 Iliamna 2003-001424-0 1S 36W 4 NW BC 931 17-Dec-2003 31-Dec-2003
Iliamna 2003-001425-0 1S 36W 4 NE BC 932 17-Dec-2003 31-Dec-2003 Iliamna
2003-001426-0 1S 36W 3 NW BC 933 17-Dec-2003 31-Dec-2003 Iliamna 2003-001427-0
1S 36W 2 NE BC 934 17-Dec-2003 31-Dec-2003 Iliamna 2003-001428-0 1S 36W 1 NW BC
935 17-Dec-2003 31-Dec-2003 Iliamna 2003-001429-0 1S 36W 1 NE BC 936 17-Dec-2003
31-Dec-2003 Iliamna 2003-001430-0 1S 35W 6 NW BC 937 17-Dec-2003 31-Dec-2003
Iliamna 2003-001431-0 1S 35W 6 NE BC 938 17-Dec-2003 31-Dec-2003 Iliamna
2003-001432-0 1S 35W 5 NW BC 939 17-Dec-2003 31-Dec-2003 Iliamna 2003-001433-0
1S 35W 5 NE BC 940 17-Dec-2003 31-Dec-2003 Iliamna 2003-001434-0 1S 35W 4 NW BC
941 17-Dec-2003 31-Dec-2003 Iliamna 2003-001435-0 1S 35W 4 NE BC 942 17-Dec-2003
31-Dec-2003 Iliamna 2003-001436-0 1S 35W 3 NW BC 943 17-Dec-2003 31-Dec-2003
Iliamna 2003-001437-0 1S 35W 3 NE

Exhibit A
Page 23 of 23

--------------------------------------------------------------------------------

Schedule A to the Agreement and Plan of Merger dated effective January 19, 2004:
"BC 1001 through BC 1038"
State of Alaska MTRSC Quarter-Quarter Section Mining Claims
Iliamna Recording District, Seward Meridian, Alaska

Claim
Name Location
Date Recording
Date Recording
District Document
Number Twnshp Range Sec. Qtr
Qtr
Sec. Qtr
Qtr
Sec. BC1001 15-Dec-2003 31-Dec-2003 Iliamna 2003-001438-0 3S 35W 7 NW NW BC1002
15-Dec-2003 31-Dec-2003 Iliamna 2003-001439-0 3S 35W 7 NE NW BC1003 15-Dec-2003
31-Dec-2003 Iliamna 2003-001440-0 3S 35W 7 NW NE BC1004 15-Dec-2003 31-Dec-2003
Iliamna 2003-001441-0 3S 35W 7 NE NE BC1005 15-Dec-2003 31-Dec-2003 Iliamna
2003-001442-0 3S 35W 4 NW SE BC1006 15-Dec-2003 31-Dec-2003 Iliamna
2003-001443-0 3S 35W 4 NE SE BC1007 15-Dec-2003 31-Dec-2003 Iliamna
2003-001444-0 3S 35W 3 NW SW BC1008 15-Dec-2003 31-Dec-2003 Iliamna
2003-001445-0 3S 35W 3 NE SW BC1009 15-Dec-2003 31-Dec-2003 Iliamna
2003-001446-0 3S 35W 3 NW SE BC1010 15-Dec-2003 31-Dec-2003 Iliamna
2003-001447-0 3S 35W 3 NE SE BC1011 18-Dec-2003 31-Dec-2003 Iliamna
2003-001448-0 1S 36W 23 SW SW BC1012 18-Dec-2003 31-Dec-2003 Iliamna
2003-001449-0 1S 36W 23 SE SW BC1013 17-Dec-2003 31-Dec-2003 Iliamna
2003-001450-0 1S 36W 23 NW SW BC1014 17-Dec-2003 31-Dec-2003 Iliamna
2003-001451-0 1S 36W 23 NE SW BC1015 18-Dec-2003 31-Dec-2003 Iliamna
2003-001452-0 1S 36W 22 SW NE BC1016 18-Dec-2003 31-Dec-2003 Iliamna
2003-001453-0 1S 36W 22 SE NE BC1017 18-Dec-2003 31-Dec-2003 Iliamna
2003-001454-0 1S 36W 23 SW NW BC1018 18-Dec-2003 31-Dec-2003 Iliamna
2003-001455-0 1S 36W 23 SE NW BC1019 17-Dec-2003 31-Dec-2003 Iliamna
2003-001456-0 1S 36W 22 NW NE BC1020 17-Dec-2003 31-Dec-2003 Iliamna
2003-001457-0 1S 36W 22 NE NE BC1021 17-Dec-2003 31-Dec-2003 Iliamna
2003-001458-0 1S 36W 23 NW NW BC1022 17-Dec-2003 31-Dec-2003 Iliamna
2003-001459-0 1S 36W 23 NE NW BC1023 18-Dec-2003 31-Dec-2003 Iliamna
2003-001460-0 1S 36W 3 SW SE BC1024 18-Dec-2003 31-Dec-2003 Iliamna
2003-001461-0 1S 36W 3 SE SE BC1025 18-Dec-2003 31-Dec-2003 Iliamna
2003-001462-0 1S 36W 2 SW SW BC1026 18-Dec-2003 31-Dec-2003 Iliamna
2003-001463-0 1S 36W 2 SE SW BC1027 18-Dec-2003 31-Dec-2003 Iliamna
2003-001464-0 1S 36W 3 NW SE BC1028 18-Dec-2003 31-Dec-2003 Iliamna
2003-001465-0 1S 36W 3 NE SE BC1029 18-Dec-2003 31-Dec-2003 Iliamna
2003-001466-0 1S 36W 2 NW SW BC1030 17-Dec-2003 31-Dec-2003 Iliamna
2003-001467-0 1S 36W 2 NE SW BC1031 18-Dec-2003 31-Dec-2003 Iliamna
2003-001468-0 1S 36W 3 SW NE BC1032 18-Dec-2003 31-Dec-2003 Iliamna
2003-001469-0 1S 36W 3 SE NE BC1033 18-Dec-2003 31-Dec-2003 Iliamna
2003-001470-0 1S 36W 2 SW NW BC1034 18-Dec-2003 31-Dec-2003 Iliamna
2003-001471-0 1S 36W 2 SE NW BC1035 18-Dec-2003 31-Dec-2003 Iliamna
2003-001472-0 1S 36W 3 NW NE BC1036 18-Dec-2003 31-Dec-2003 Iliamna
2003-001473-0 1S 36W 3 NE NE BC1037 18-Dec-2003 31-Dec-2003 Iliamna
2003-001474-0 1S 36W 2 NW NW BC1038 17-Dec-2003 31-Dec-2003 Iliamna
2003-001475-0 1S 36W 2 NE NW

Exhibit B
Page 1 of 1

--------------------------------------------------------------------------------

SCHEDULE B

ARTICLES OF MERGER

These Articles of Merger are filed pursuant to Section 92A.200 of the Nevada
Revised Statutes (the “NRS”) with respect to the merger (the “Merger”) of
Liberty Star Gold Corp. a Nevada corporation, and Liberty Star Acquisition
Corp., a Nevada corporation, with Liberty Star Acquisition Corp. to continue as
the surviving corporation (the “Surviving Corporation”).

1. CONSTITUENT ENTITIES TO THE MERGER

The constituent parties to the Merger are:

  LIBERTY STAR GOLD CORP. (“Liberty Star Nevada”)   a Nevada corporation        
  LIBERTY STAR ACQUISITION CORP. (“Liberty Star Acquisition”)   a Nevada
corporation  


2. AGREEMENT AND PLAN OF MERGER

An Agreement and Plan of Merger dated January 19, 2004 (the “Agreement and Plan
of Merger”) between Liberty Star Nevada, Liberty Star Acquisition, Alaska Star
Minerals LLC, an Arizona Limited Liability Company (“Alaska Star”), the sole
shareholder of Liberty Star Nevada, James Briscoe, Paul Matysek, and Titanium
Intelligence, Inc., a Nevada corporation (“Titanium”), as the sole shareholder
of all of the outstanding shares of Liberty Star Acquisition, has been adopted
by each of Liberty Star Nevada and Liberty Star Acquisition in which Liberty
Star Nevada shall be merged into Liberty Star Acquisition, with Liberty Star
Acquisition as the surviving corporation.

3. SHAREHOLDER APPROVAL

The Agreement and Plan of Merger was approved by the consent of Alaska Star the
sole shareholder of the common stock of Liberty Star Nevada as required by
Chapter 92A of the NRS. Liberty Star Nevada has no other class of securities
outstanding other than its common stock.

The Agreement and Plan of Merger was approved by Titanium as the holder of 100%
of the outstanding shares of common stock of Liberty Star Acquisition. Liberty
Star Acquisition has no class of securities other than its common stock.
Accordingly, no other class of securities of Liberty Star Acquisition was
entitled to vote on the Agreement and Plan of Merger in accordance with Chapter
92A of the NRS.


--------------------------------------------------------------------------------


4. EXECUTED AGREEMENT AND PLAN OF MERGER

The complete executed Agreement and Plan of Merger between Liberty Star Nevada
and Liberty Star Acquisition is on file at the registered office of the
Surviving Corporation, located at Suite 200, 3199 E. Warm Springs Road, Las
Vegas, Nevada 89120.

A copy of the Agreement and Plan of Merger will be furnished by the Surviving
Corporation on request and without cost to any shareholder of Liberty Star
Nevada or Liberty Star Acquisition.

These Articles of Merger shall be effective upon filing with the Secretary of
State of Nevada.


LIBERTY STAR GOLD CORP.
a Nevada Corporation
by its authorized signatory:



________________________
JAMES BRISCOE
President


LIBERTY STAR ACQUISITION CORP.
a Nevada Corporation
by its authorized signatory:



________________________
GARY MUSIL
President

--------------------------------------------------------------------------------